Exhibit 10.2

EXECUTION COPY

$10,000,000

Original Aggregate Principal Amount

SECOND LIEN SENIOR SECURED

NOTE AGREEMENT

Dated as of December 8, 2009

Among

TRIPLE CROWN MEDIA, LLC,

TRIPLE CROWN MEDIA, INC.,

as the Co-Issuers,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL HOLDERS NAMED HEREIN,

as Initial Holders,

and

WILMINGTON TRUST FSB,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

      1

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Computation of Time Periods; Other Definitional Provisions

   16

SECTION 1.03.

  

Accounting Terms

   16

ARTICLE II

      16

SECTION 2.01.

  

Issuance of the Notes

   16

SECTION 2.02.

  

Interest

   17

SECTION 2.03.

  

Repayment and Prepayment

   17

SECTION 2.04.

  

Fees

   18

SECTION 2.05.

  

Payments

   18

SECTION 2.06.

  

Taxes

   20

SECTION 2.07.

  

Sharing of Payments, Etc.

   22

SECTION 2.08.

  

Evidence of Indebtedness

   22

SECTION 2.09.

  

Replacement Notes

   23

SECTION 2.10.

  

Outstanding Notes

   23

SECTION 2.11.

  

Joint and Several Liability of Co-Issuers

   23

ARTICLE III

      24

SECTION 3.01.

  

Conditions Precedent to Closing

   24

ARTICLE IV

      26

SECTION 4.01.

  

Affirmative Covenants

   26

SECTION 4.02.

  

Negative Covenants

   33

SECTION 4.03.

  

Reporting Requirements

   39

ARTICLE V

      42

SECTION 5.01.

  

Events of Default

   42

ARTICLE VI

      45

SECTION 6.01.

  

Authorization and Action

   45

SECTION 6.02.

  

Agents’ Reliance, Etc.

   46

SECTION 6.03.

  

Wilmington Trust and Affiliates

   46

SECTION 6.04.

  

Holder Credit Decision

   47

SECTION 6.05.

  

Indemnification

   47



--------------------------------------------------------------------------------

SECTION 6.06.

  

Successor Agents

   47

SECTION 6.07.

  

Administrative Agent May File Proofs of Claim

   48

SECTION 6.08.

  

Collateral and Guaranty Matters

   48

SECTION 6.09.

  

Intercreditor Agreement

   49

ARTICLE VII

      49

SECTION 7.01.

  

Guaranty; Limitation of Liability

   49

SECTION 7.02.

  

Guaranty Absolute

   50

SECTION 7.03.

  

Waivers and Acknowledgments

   51

SECTION 7.04.

  

Payments Free and Clear of Taxes, Etc.

   51

SECTION 7.05.

  

Continuing Guaranty; Assignments

   51

SECTION 7.06.

  

Subrogation

   52

SECTION 7.07.

  

Guaranty Supplements

   52

SECTION 7.08.

  

Subordination

   52

ARTICLE VIII

      53

SECTION 8.01.

  

Amendments, Etc.

   53

SECTION 8.02.

  

Notices, Etc.

   54

SECTION 8.03.

  

No Waiver; Remedies

   55

SECTION 8.04.

  

Costs and Expenses

   55

SECTION 8.05.

  

Right of Set-off

   57

SECTION 8.06.

  

Binding Effect

   57

SECTION 8.07.

  

Transfers

   58

SECTION 8.08.

  

OID Legend

   58

SECTION 8.09.

  

Execution in Counterparts; Intercreditor Agreement

   59

SECTION 8.10.

  

Confidentiality

   59

SECTION 8.11.

  

Release of Collateral

   59

SECTION 8.12.

  

Patriot Act Notice

   59

SECTION 8.13.

  

JURISDICTION, ETC.

   59

SECTION 8.14.

  

GOVERNING LAW

   60

SECTION 8.15.

  

WAIVER OF JURY TRIAL

   60

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES

     

Schedule I

   -    Initial Holders

Schedule II

   -    Guarantors

Schedule 4.01(p)

   -    Owned Real Property

Schedule 4.02(a)

   -    Liens

Schedule 4.02(b)

   -    Existing Debt

Schedule 4.02(f)

   -    Investments

EXHIBITS

     

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Transfer and Acceptance

Exhibit C

   -    Form of Security Agreement

Exhibit D

   -    Form of Mortgage

Exhibit E

   -    Form of Intercreditor Agreement

Exhibit F

   -    Form of Local Counsel Opinion (Mortgages)

Exhibit G

   -    Form of Guaranty Supplement

Exhibit H

   -    Form of Collateral Access Agreement



--------------------------------------------------------------------------------

NOTE AGREEMENT

SECOND LIEN SENIOR SECURED NOTE AGREEMENT, dated as of December 8, 2009, among
TRIPLE CROWN MEDIA, INC., a Delaware corporation (the “Company”), TRIPLE CROWN
MEDIA, LLC, a Delaware limited liability company and a subsidiary of the Company
(“TCML” and, together with the Company, the “Co-Issuers” and each a
“Co-Issuer”), the Guarantors (as hereinafter defined), WILMINGTON TRUST FSB
(“Wilmington”), as collateral agent (together with any successor collateral
agent appointed pursuant to Article VI, in such capacity, the “Collateral
Agent”) for the Secured Parties (as hereinafter defined) and as administrative
agent (together with any successor administrative agent appointed pursuant to
Article VI, in such capacity, the “Administrative Agent” and, together with the
Collateral Agent, the “Agents”) for the Holders (as hereinafter defined) and
each person listed on Schedule I attached hereto (the “Initial Holders”).

PRELIMINARY STATEMENTS:

Reference is made to that certain Joint Plan of Reorganization of the Company,
TCML and the other Guarantors identified therein (the “Plan of Reorganization”),
filed with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) on September 14, 2009 and confirmed by an Order of the
Bankruptcy Court entered on December 8, 2009. Pursuant to the Plan of
Reorganization, the Initial Holders will receive, in respect of their Second
Lien Credit Facility Claims (as defined in the Plan of Reorganization), shares
of common stock of the Company and the second lien senior secured notes of the
Co-Issuers specified on Schedule I attached hereto and governed by the terms set
forth in this Agreement and in Exhibit A (the “Notes”);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Co-Issuers and the
Holders from time to time.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person, and “Affiliated” shall be
interpreted accordingly; provided that, for purposes of this Agreement and the
other Note Documents, none of the Initial Holders shall be deemed to be an
Affiliate of the Company or any of its Subsidiaries. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.



--------------------------------------------------------------------------------

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means this Second Lien Senior Secured Note Agreement, as amended.

“Applicable Office” means, with respect to any Holder, the office of such Holder
specified as its “Applicable Office” opposite its name on Schedule I hereto or
in the Register, as the case may be, or such other office of such Holder as such
Holder may from time to time specify to the Co-Issuers and the Administrative
Agent.

“Applicable Premium” means, with respect to any prepayment of the Notes pursuant
to Section 2.03(a)(ii)(B) or 2.03(b) or any acceleration of the Notes (whether
automatic or by declaration), in each case, prior to the fourth anniversary of
the Effective Date, the excess, if any, of (a) (i) if such prepayment or
acceleration occurs prior to the second anniversary of the Effective Date, 107%
of the aggregate principal amount of the Notes being prepaid or subject to such
acceleration plus the Make-Whole with respect to such principal amount, (ii) if
such prepayment or acceleration occurs on or after the second anniversary of the
Effective Date but prior to the third anniversary of the Effective Date, 107% of
the aggregate principal amount of the Notes being prepaid or subject to such
acceleration and (iii) if such prepayment or acceleration occurs on or after the
third anniversary of the Effective Date but prior to the fourth anniversary of
the Effective Date, 103.5% of the aggregate principal amount of the Notes being
prepaid or subject to such acceleration; over (b) the aggregate principal amount
of the Notes being prepaid or subject to such acceleration, in each case as
reasonably calculated by the Co-Issuers, which calculation shall be set forth in
reasonable detail in a certificate signed by the Chief Financial Officer of the
Company and (unless timely delivery thereof is waived by the Administrative
Agent) delivered to the Administrative Agent at least one Business Day prior to
the date on which payment of such Applicable Premium is due. For the avoidance
of doubt, all calculations of the Applicable Premium shall be based on the
aggregate principal amount of the Notes as increased from time to time by the
addition of any PIK Interest Amounts.

“Approvals” means all material filings, recordings, and registrations with, and
all material validations or exemptions, approvals, orders, authorizations,
consents, franchises, licenses, certificates, and permits from, any Governmental
Authority, including, without limitation, those authorizing or permitting the
execution, delivery and performance by the Note Parties of the Note Documents
and the grant and perfection of the Liens and security interests thereunder.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York.

“Capital Expenditures” means, for any Person for any period, all expenditures
made, directly or indirectly, by such Person or any of its Subsidiaries during
such period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person or have a useful life
of more than one year. For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such proceeds, as the case may be.

 

-2-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Company or any of its Subsidiaries free and clear of all Liens (other than
(i) Liens created under the Collateral Documents and (ii) Permitted Liens):
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States of America, in each case maturing within one
year after such date; (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.; (c) commercial
paper, money-market funds and business savings accounts issued by corporations,
each of which shall have a combined net worth of at least $100,000,000.00 and
each of which conducts a substantial part of its business in the United States,
and rated “P-2” or better by Moody’s Investors Service, Inc. or “A-2” or better
by Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc.; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Holder or by any commercial
bank organized under the laws of the United States or any state thereof or the
District of Columbia that (i) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in the regulations) of not less than $100,000,000.00; and
(e) shares of any money market mutual fund that (i) has at least ninety-five
percent (95%) of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets of not less
than $500,000,000.00, and (iii) has the highest rating obtainable from either
Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.,
or Moody’s Investors Service, Inc.

“Cash Interest” means any portion of interest on the Notes that is paid in cash.

“CFC” means an entity that is a controlled foreign corporation of the Company
under Section 957 of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than any Permitted Holders) acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Interests of the Company (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Company; or (b) during any period of up to 24
consecutive months, commencing after the date of this Agreement, Continuing
Directors shall cease for any reason to constitute a majority of the board of
directors of the Company; or (c) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company; or (d) the Company
shall cease to own 100% of the Equity Interests in TCML; or (e) any “Change of
Control” (or equivalent event) set forth in the Permitted Refinancing Debt
Documents shall have occurred.

“Co-Issuer Obligations” means any and all of the Obligations of the Co-Issuers
under any of the Note Documents.

“Co-Issuers” has the meaning specified in the recital of parties to this
Agreement.

 

-3-



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Access Agreement” has the meaning specified in Section 4.01(p)(i).

“Collateral Access Lease” means the Real Property Leases listed on Schedule
4.01(p)(i) and any New Collateral Access Lease that becomes Collateral after the
Effective Date pursuant to Section 4.01(i).

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means the Security Agreement, the Mortgages, each of the
collateral documents, instruments and agreements delivered pursuant to
Section 4.01(i), (j) or (q), and each other agreement that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, including under any intellectual property security agreement or
supplement.

“Communications” has the meaning specified in Section 8.02(b).

“Company” has the meaning specified in the recital of parties to this Agreement.

“Confidential Information” means information that any Note Party furnishes to
any Agent or any Holder in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public other than as a result of a breach by such Agent or any Holder of its
obligations hereunder or that is or becomes available to such Agent or such
Holder from a source other than the Note Parties.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

-4-



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of the Company on the Effective Date
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.

“Debt” of any Person means, (a) all indebtedness of such Person for borrowed
money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables not overdue by more than 60 days
from the date such trade payables are originally due incurred in the ordinary
course of such Person’s business), (c) all Obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all Obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Obligations of such Person as lessee under Capitalized Leases, (f) all
Obligations of such Person under acceptance, letter of credit or similar
facilities, (g) all Obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) all Obligations of such Person in respect of Hedge
Agreements, (i) all Contingent Obligations and Off-Balance Sheet Obligations of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning specified in Section 2.02(b) of this
Agreement.

“EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis, of (a) net income (or net loss), plus (b) the amounts
deducted in determining such net income for (i) interest expense (net of any
interest income), (ii) income tax expense, (iii) depreciation expense,
(iv) amortization expense, (v) non-cash non-recurring extraordinary items,
(vi) any expenses paid for in capital stock of the Company, including any 401(k)
contributions, directors’ fees and expenses for stock options issued, (vii) any
non-cash pension expenses, , and (viii) non-recurring severance costs in an
amount not to exceed $500,000, minus the amounts added in determining such net
income for non-cash non-recurring extraordinary items, in each case of the
Company and its Subsidiaries, determined in accordance with GAAP for the most
recently completed Measurement Period. For purposes of this Agreement, EBIDTA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Required Holders, to include, as of the first day of any applicable period, any
sales or transfers of assets permitted under this Agreement during such period
(including, without limitation, any asset sales permitted under
Section 4.02(e)).

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, written demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal,

 

-5-



--------------------------------------------------------------------------------

response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency written and officially promulgated policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Note Party, or under common control with
any Note Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Note Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Note Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a Lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“Events of Default” has the meaning specified in Section 5.01.

“Excess Cash Flow” means, for any Measurement Period, an amount (if positive)
equal to (a) Consolidated EBITDA for such period minus (b) the sum, without
duplication, of the amounts paid in

 

-6-



--------------------------------------------------------------------------------

such period of (i) Capital Expenditures, (ii) Interest Expense paid in cash
during Measurement Period, (iii) the provision for current taxes based on income
of the Company and its Subsidiaries on a consolidated basis and paid in cash
during such Measurement Period and (iv) regularly scheduled and optional
repayments or prepayments of principal on outstanding term Debt, plus or minus,
as the case may be, any changes in working capital for such period.

“Excluded Equity Issuances” means (a) any options, stock, or other equity
incentive compensation issued in connection with any option or equity plan of
the Company adopted by its Board of Directors, (b) any stock issued upon the
exercise of any options granted under the plans referenced in clause (a) above,
(c) any stock dividends issued by TCML to the Company or any stock dividends
issued by any Subsidiary of TCML to TCML, (d) any stock dividends permitted to
be issued by the Company hereunder.

“Existing Debt” means Debt of each Note Party and its Subsidiaries outstanding
immediately after the consummation of the Plan of Reorganization, as reflected
on Schedule 4.02(b).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts received from proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments to the
extent that such proceeds, awards or payments do not exceed $1,000,000 in the
aggregate from the Effective Date through and including the Maturity Date and
are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto within
180 days after receipt thereof, as confirmed in writing to the Administrative
Agent by such date of application.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Co-Issuers and Wilmington.

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Facilities.

“First Lien Facilities” means the First Lien Senior Secured Credit Agreement,
dated as of December 30, 2005, among TCML, the guarantors party thereto, the
lenders party thereto, certain agents and arrangers party thereto and Wachovia
Bank, National Association, as administrative agent, as amended by Amendment
No. 1 dated as of May 19, 2006, Consent and Amendment No. 2 dated as of
September 14, 2006, Amendment No. 3 dated as of November 7, 2007, Amendment
No. 4 dated as of February 15, 2008, Amendment No. 5 dated as of March 31, 2009
and Amendment No. 6 dated as of December 8, 2009, and as further amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the Intercreditor Agreement.

 

-7-



--------------------------------------------------------------------------------

“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Facilities, as amended to the extent permitted under the Intercreditor
Agreement.

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Facilities of any Note Party in respect of the First Lien Loan Documents.

“Fiscal Year” means a fiscal year of the Company and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means the Subsidiaries of TCML listed on Schedule II hereto and
each other Subsidiary of TCML that shall be required to execute and deliver a
guaranty pursuant to Section 4.01(i).

“Guaranty” means the guaranty of the Guarantors set forth in Article VII
together with each other guaranty and guaranty supplement delivered pursuant to
Section 4.01(i), in each case as amended.

“Guaranty Supplement” has the meaning specified in Section 7.07.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or material quantities or
concentrations of asbestos-containing materials, polychlorinated biphenyls and
radon gas and (b) any other chemicals, materials or substances defined,
classified or regulated as hazardous or toxic or as a pollutant or contaminant
under any Environmental Law.

“Hedge Agreements” means interest rate, commodity or currency swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements
(including, without limitation, all “swap agreements” as defined in 11 U.S.C. §
101).

“Holder” means each Person in whose name a Note is registered on the Register
(including, for so long as such Person shall be listed on the Register as the
owner of a Note, each Initial Holder), in each case, in such Person’s capacity
as Holder of such Note.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Initial Holders” has the meaning specified in the recital of the parties to
this Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intercreditor Agreement” means the Intercreditor Agreement, in substantially
the form of Exhibit E hereto, between the Collateral Agent and the collateral
agent for the First Lien Facilities and acknowledged by the Company and TCML, as
amended.

 

-8-



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to the Company and its Subsidiaries on a
Consolidated basis, for any period, all cash interest expense payable on
outstanding Debt, in accordance with GAAP.

“Interest Payment Date” means each March 31, June 30, September 30 and
December 31 of each year.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, to the extent described in the
Securities Laws.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

“IRS” means the United States Internal Revenue Service.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Make-Whole” means, with respect to any prepayment of the Notes pursuant to
Section 2.03(a)(ii)(B) or 2.03(b) or any acceleration of the Notes (whether
automatic or by declaration), in each case, occurring prior to the second
anniversary of the Effective Date, the present value at the applicable
Prepayment Date or date of acceleration of all required remaining unpaid
scheduled interest payments due on the principal amount of such Notes through
the second anniversary of the Effective Date, computed using a discount rate
equal to the Treasury Rate as of such Prepayment Date or date of acceleration
plus 50 basis points.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise), assets or liabilities (actual or
contingent) or prospects of the Company and its Subsidiaries, taken as a whole,
(b) the rights and remedies of any Agent or any Holder under any Note Document
or (c) the ability of any Note Party to perform its Obligations under any Note
Document to which it is or is to be a party.

“Material Contract” means, with respect to any Person, (a) each contract to
which such Person is a party with respect to such Person’s sports marketing or
newspaper distribution business involving aggregate consideration payable to
such Person of $1,000,000 or more in any year or (b) each contract to which such
Person is a party (other than any contract referred to in clause (a)) involving
aggregate consideration payable to such Person of $1,000,000 or more in any year
or otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person, but excluding
any First Lien Loan Documents.

 

-9-



--------------------------------------------------------------------------------

“Maturity Date” means the fifth anniversary of the Effective Date; provided,
that the Maturity Date may be extended by up to one year upon the affirmative
vote of the Holders holding 66 2/3% in aggregate principal amount of the Notes;
provided further, that the Maturity Date may be extended by up to one additional
year thereafter upon the affirmative vote of all of the Holders adversely
affected thereby.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ending on or prior to
such date or, if less than four consecutive fiscal quarters of the Company have
been completed since the Effective Date, the fiscal quarters of the Company that
have been completed since the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 4.01(p)(ii)(B).

“Mortgages” has the meaning specified in Section 4.01(p)(ii).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Note Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained by a Note Party for
employees of any Note Party or any ERISA Affiliate and by at least one Person
other than the Note Parties and the ERISA Affiliates or (b) was so maintained
and in respect of which any Note Party or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Cash Proceeds” means (a) with respect to any sale, lease, transfer or other
disposition of any asset of the Company or any of its Subsidiaries (other than
any sale, lease, transfer or other disposition of assets pursuant to clause (i),
(ii), (iii), (iv) or (vii) of Section 4.02(e)), the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such sale, lease,
transfer or other disposition (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt (other than Debt under the Loan Documents) that is
secured by such asset and that is required to be repaid in connection with such
sale, lease, transfer or other disposition thereof, (B) the reasonable and
customary out-of-pocket costs, fees, commissions, premiums and expenses incurred
by the Company or its Subsidiaries, (C) federal, state, provincial, foreign and
local taxes reasonably estimated (on a Consolidated basis) to be actually
payable within the current or the immediately succeeding tax year as a result of
any gain recognized in connection therewith, and (D) any amounts maintained in
escrow to cover any indemnification obligations or obligations in respect of
employee benefits in connection with any such sale, lease, transfer or other
disposition; provided, however, that in the case of taxes that are deductible
under clause (C) above but for the fact that, at the time of receipt of such
cash and Cash Equivalents, such taxes have not been actually paid or are not
then payable, such Note Party or such Subsidiary may deduct an amount (the
“Reserved Amount”) equal to the amount reserved in accordance with GAAP for such
Note Party’s or such Subsidiary’s reasonable estimate of such taxes, other than
taxes for which such Note Party or such Subsidiary is indemnified; provided
further that, at any time such taxes are paid, an amount equal to the amount, if
any, by which the Reserved Amount for such taxes exceeds the amount of such
taxes actually paid shall constitute “Net Cash Proceeds” of the type for which
such taxes were reserved for all purposes hereunder; provided further that, at
any time any amounts under clause (D) above are released from escrow and
returned to the Note Parties and their Subsidiaries, such amounts shall
constitute “Net Cash Proceeds” for all purposes

 

-10-



--------------------------------------------------------------------------------

hereunder and provided even further that Net Cash Proceeds shall not include any
such amounts to the extent (x) such amounts are reinvested in capital assets
used or useful in the business of the Company and its Subsidiaries within 12
months after the date of receipt thereof in an aggregate amount from the
Effective Date through and including the Maturity Date not to exceed $1,000,000,
or (y) such amount in respect of any sales, leases, transfers or other
dispositions (individually or in the aggregate) shall not exceed $250,000;

(b) with respect to the incurrence or issuance of any Debt by the Company or any
of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 4.02(b)), the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Company or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i);

(c) with respect to the sale or issuance of any Equity Interests (including,
without limitation, the receipt of any capital contribution) by any Person, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such sale or issuance over (ii) the underwriting discounts and commissions
or similar payments, and other out-of-pocket costs, fees, commissions, premiums
and expenses, incurred by the Company or any of its Subsidiaries in connection
with such sale or issuance to the extent such amounts were not deducted in
determining the amount referred to in clause (i); provided, however, that Net
Cash Proceeds shall not include any cash and Cash Equivalents received in
connection with a sale or issuance of Excluded Equity Issuances; and

(d) with respect to any Extraordinary Receipt that is not otherwise included in
clauses (a), (b) or (c) above, the excess of (i) the sum of the cash and Cash
Equivalents received in connection therewith over (ii) any out-of-pocket costs,
fees and expenses attributable to claiming such Extraordinary Receipts;
provided, however, that Net Cash Proceeds shall not include any such amounts to
the extent (x) such amounts are reinvested in capital assets used or useful in
the business of the Company and its Subsidiaries within 12 months after the date
of receipt thereof, or (y) such amount in respect of any Extraordinary Receipts
(individually or in the aggregate) shall not exceed $1,000,000 in the aggregate
from the Effective Date through and including the Maturity Date.

“New Collateral Access Lease” has the meaning specified in Section 4.01(i).

“New Owned Property” has the meaning specified in Section 4.01(i).

“Notes” has the meaning specified in the Preliminary Statements, and shall mean
and include any Notes issued upon an assignment or replacement of any Notes.

“Note Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranties,
(d) the Collateral Documents, (e) the Intercreditor Agreement and (f) the Fee
Letter, in each case as amended.

“Note Parties” means the Co-Issuers and the Guarantors.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 5.01(e).
Without limiting the generality of the foregoing, the Obligations of any Note
Party under

 

-11-



--------------------------------------------------------------------------------

the Note Documents include (a) the obligation to pay principal, interest,
Applicable Premium (if any), reimbursement amounts, charges, expenses, fees,
reasonable attorneys’ fees and disbursements, indemnities and other amounts
payable by such Note Party under any Note Document and (b) the obligation of
such Note Party to reimburse any amount in respect of any of the foregoing that
any Holder, in its sole discretion, may elect to pay or advance on behalf of
such Note Party.

“Off-Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 5.01(e).

“Other Taxes” has the meaning specified in Section 2.06(b).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Holder” means (i) each Holder that receives equity of the Company
pursuant to the Plan of Reorganization, and any Related Fund or Affiliate of
such lender, (ii) any Person controlled by any of the Persons described in
clause (i), or (iii) any group of Persons (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of which any Person described
in clauses (i) or (ii), individually or collectively, has control over such
group. For purposes of this definition, “control”, as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or by agreement or otherwise.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 4.01(b); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that (i) are not overdue for a period of more than 30 days and
(ii) individually or together with all other Permitted Liens outstanding on any
date of determination do not materially adversely affect the use of the property
to which they relate; (c) pledges or deposits in the ordinary course of business
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
encumbered property thereby unmarketable or materially adversely affect the
value or use of such property for its present purposes; (e) leases or subleases
granted by any Note Party or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the ordinary
course of the business of the grantor thereof; (f) licenses of trademarks and
other intellectual property rights granted by any Note Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary course of the business of the grantor
thereof; (g) Liens securing any judgment not constituting an Event of Default or
securing appeal or other surety bonds related to such judgments; (h) pledges or
deposits to secure the performance of tenders, bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, insurance
statutory bonds, surety and customs bonds (other than bonds related to judgments
or litigation), performance bonds and other obligations of a like nature
incurred in the ordinary course of business; (i)

 

-12-



--------------------------------------------------------------------------------

purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business; (j) Liens solely on any cash earnest money
deposits made by any Note Party or any of its Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder; and
(k) Permitted Encumbrances.

“Permitted Refinancing Debt” means unsecured subordinated Debt of TCML (and
unsecured subordinated guarantees thereof by any Guarantor (for so long as such
Person remains a Guarantor)) incurred under Permitted Refinancing Debt Documents
so long as (a) the final maturity date thereof is no earlier than one year
following the Maturity Date then in effect at the time of the issuance of any
such Permitted Refinancing Debt, (b) there are no scheduled amortization,
mandatory redemption or sinking fund provisions or similar provisions prior to
the maturity of the Permitted Refinancing Debt (other than provisions requiring
an offer to purchase Permitted Refinancing Debt to be made upon the occurrence
of a change in control or asset sale on terms reasonably satisfactory to the
Administrative Agent), (c) the subordination provisions applicable to the
Permitted Refinancing Debt shall be in form and substance reasonably
satisfactory to the Administrative Agent, (d) the interest rates (calculated
including any original issue discount in respect thereof) and related premiums
applicable to any issue of Permitted Refinancing Debt shall be based on market
interest rates existing at such time for transactions of a similar nature with
issuers that are similarly situated with TCML, (e) the respective Permitted
Refinancing Debt Documents shall not contain (i) any financial maintenance
covenants (or defaults having the same effect as a financial maintenance
covenant) or (ii) any cross-default provisions (although such Permitted
Refinancing Debt Documents may include a provision for a cross-acceleration and
a cross-payment default at final maturity to other material Debt), (f) all other
terms and conditions of each issue of Permitted Refinancing Debt shall be in
form and substance reasonably satisfactory to the Administrative Agent, (g) no
Default or Event of Default then exists or would result from the issuance of
such Permitted Refinancing Debt, (h) prior to the issuance of any Permitted
Refinancing Debt, TCML shall deliver evidence reasonably satisfactory to the
Administrative Agent, including a certificate of the Chief Financial Officer of
TCML (accompanied by any required financial calculations in reasonable detail)
and an opinion of counsel for TCML, that the issuance of such Permitted
Refinancing Debt (and all related Permitted Refinancing Debt Documents) are
permitted by all other Permitted Refinancing Debt then outstanding and (i) the
Net Cash Proceeds of such Permitted Refinancing Debt shall be used, first, to
repay in full any amounts outstanding in respect of the First Lien Loan
Documents and second, to prepay the Notes in accordance with
Section 2.03(a)(ii).

“Permitted Refinancing Debt Documents” means any and all documentation
(including, without limitation, any indenture or purchase agreement) entered
into in connection with any issuance of Permitted Refinancing Debt.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PIK Interest” means any portion of interest on the Notes that is paid through
the addition of the amount of such interest to the then outstanding aggregate
principal amount of the Notes.

“PIK Interest Amount” has the meaning specified in Section 2.02(a)(ii).

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan of Reorganization” has the meaning specified in the Preliminary
Statements.

“Platform” has the meaning specified in Section 8.02(b).

 

-13-



--------------------------------------------------------------------------------

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post Petition Interest” has the meaning specified in Section 7.08(b) of this
Agreement.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prepayment Date” means any date on which Notes are prepaid pursuant to
Section 2.03.

“Real Property Lease” means all of the leases of real property under which any
Note Party or any of its Subsidiaries is the lessee from time to time.

“Receivables” means all Receivables referred to in Section 1(c) of the Security
Agreement.

“Record Date” means, with respect to the interest payable on any applicable
Interest Payment Date, the Business Day immediately preceding such Interest
Payment Date.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Register” has the meaning specified in Section 2.08(a) of this Agreement.

“Registration Statement” means the registration statement on Form S-4 of the
Company filed with the SEC on September 13, 2005, as amended.

“Related Fund” means, with respect to a Holder, any investment fund, limited
partnership, limited liability company or other entity that shares a common or
Affiliated manager or general partner with such Holder, or that is advised or
managed by the same or an Affiliated investment advisor or investment manager to
such Holder.

“Required Holders” means, at any time, Holders owed or holding at least 51% in
interest of the aggregate principal amount of the Notes outstanding at such
time.

“Responsible Officer” means any officer of any Note Party or any of its
Subsidiaries.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successors thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

-14-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Credit Agreement” means the Second Lien Senior Secured Credit
Agreement, dated as of December 30, 2005, among, inter alia, TCML as the
Borrower, the Company and the Guarantors as Guarantors, Wilmington as Collateral
Agent and Administrative Agent and the lenders party thereto, as amended.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means the Agents and the Holders.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the SEC
promulgated thereunder, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date under this Agreement.

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained by a Note Party for
employees of any Note Party or any ERISA Affiliate and no Person other than the
Note Parties and the ERISA Affiliates or (b) was so maintained and in respect of
which any Note Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

“Stockholders Agreement” means the Stockholders Agreement, to be dated on or
about the Effective Date, among the Company and the stockholders of the Company
party thereto, as amended.

“Subordinated Obligations” has the meaning specified in Section 7.08.

“Subordinated Debt” means, as to any Note Party, any Debt of such Note Party
which, by its terms, is subordinated or intended to be subordinated to the
Obligations, including, the Permitted Refinancing Debt, if any.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Supplemental Collateral Agent” has the meaning specified in Section 6.01(c).

“Taxes” has the meaning specified in Section 2.06(a).

“TCML” has the meaning specified in the recital of parties to this Agreement.

 

-15-



--------------------------------------------------------------------------------

“Treasury Rate” means, as of any Prepayment Date or date of acceleration of the
Notes (any such date, the “Measurement Date”), the yield to maturity as of such
Measurement Date of United States Treasury securities with a constant maturity
(as compiled and published in the most recent Federal Reserve Statistical
Release H.15 (519) that has become publicly available at least two Business Days
prior to the Measurement Date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the Measurement Date to the second anniversary of the
Effective Date; provided that if the period from the Measurement Date to such
date, is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Administrative Agent or any Holder or any other Indemnified
Party under the Note Documents that are unaccrued and contingent and as to which
no claim, notice or demand has been given to or made on any Note Party (with a
copy to the Administrative Agent) within 10 Business Days after the request of
either of the Co-Issuers therefor to the Administrative Agent (unless the making
or giving thereof is prohibited or enjoined by applicable law or any order of
any Governmental Authority).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wilmington” has the meaning specified in the recital of the parties to this
Agreement.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Note Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Note Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Consolidated
financial statements of the Company and its Subsidiaries as of December 31, 2008
and for the fiscal year then ended (“GAAP”).

ARTICLE II.

ISSUANCE AND TERMS OF THE NOTES

SECTION 2.01. Issuance of the Notes. On the Effective Date, the Co-Issuers shall
issue to each Initial Holder the applicable Notes specified to be issued to such
Initial Holder on Schedule I and, to the extent that, pursuant to
Section 2.09(c), any of the Initial Holders has requested physical delivery of
the Note to be issued to it, the Co-Issuers shall execute and deliver to such
Initial Holder a promissory note substantially in the form of Exhibit A hereto,
payable to such Initial Holder and its registered assigns. The Holders’ holdings
of Notes will be evidenced and reflected by the register maintained by the
Administrative Agent in accordance with Section 2.09 hereof, regardless whether
Notes have been physically delivered.

 

-16-



--------------------------------------------------------------------------------

SECTION 2.02. Interest.

(a) Scheduled Interest.

(i) Subject to Section 2.02(b) below, interest on the Notes will accrue at the
rate of 7% per annum and will be payable in arrears on each Interest Payment
Date to the Holders of Notes of record on the immediately preceding Record Date
either entirely in cash or in a combination of Cash Interest and PIK Interest.
Interest that is paid in the form of PIK Interest shall be considered paid or
duly provided for, for all purposes under this Agreement, and shall not be
considered overdue. Interest on each Note will accrue from the most recent date
to which interest has been paid on such Note or, if no interest has been paid,
from the Effective Date.

(ii) For any interest period, the Co-Issuers may, at their option, elect to pay
interest on the Notes either (1) entirely in cash or (2) in part as Cash
Interest and in part through the addition of the amount of such interest (such
added amount, the “PIK Interest Amount”) to the then outstanding aggregate
principal amount of the Notes; provided, that in no event shall the PIK Interest
Amount with respect to any interest period exceed the amount of interest that
would have been payable with respect to such interest period if interest on the
Notes accrued at the rate of 4% per annum. For all purposes under this
Agreement, all PIK Interest Amounts shall be treated as principal amounts of the
Notes.

(iii) The Co-Issuers must elect the form of interest payment with respect to
each interest period by delivering a notice to the Administrative Agent no later
than ten (10) Business Days prior to the applicable Interest Payment Date. The
Agent shall promptly deliver a corresponding notice to the Holders. In the
absence of such an election for any interest period, interest on the Notes will
be payable in the form of PIK Interest to the extent permitted pursuant to the
proviso to paragraph (a)(ii) above.

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
upon the request of the Required Holders shall, require that the Co-Issuers pay
interest (“Default Interest”) on (i) the unpaid principal amount of each Note
and (ii) to the fullest extent permitted by applicable law, the amount of any
past due interest, fee or other amount payable under this Agreement or any other
Note Document, at the rate of 9% per annum; provided, however, that following
the acceleration of the Notes (including an automatic acceleration pursuant to
the proviso to Section 5.01), or the giving of notice by the Administrative
Agent to accelerate the Notes, pursuant to Section 5.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent. All Default Interest shall be payable in cash and on
demand, in each case to the Holders of Notes of record on the Business Day
immediately preceding the applicable payment date.

(c) Calculation of Interest. Interest will be computed on the basis of a year of
365 or 366 days, as the case may be, for the actual number of days (including
the first day but excluding the last day) occurring in the applicable interest
period.

SECTION 2.03. Repayment and Prepayment.

(a) Mandatory.

(i) All amounts outstanding with respect to the Notes will be due and payable on
the Maturity Date.

 

-17-



--------------------------------------------------------------------------------

(ii) Subject to the provisions of the Intercreditor Agreement and subject to the
prior payment (and/or cash collateralization, as applicable) of the First Lien
Obligations in accordance with the terms of the First Lien Facilities:

(A) The Co-Issuers shall, on the 120th day following the end of each Fiscal
Year, apply an amount equal to 75% of the amount of Excess Cash Flow for such
Fiscal Year to the prepayment of Notes.

(B) The Co-Issuers shall, on the date of receipt of any Net Cash Proceeds by any
Note Party or any of its Subsidiaries from (I) the sale, lease, transfer or
other disposition of any assets of any Note Party or any of its Subsidiaries,
(II) the incurrence or issuance by any Note Party or any of its Subsidiaries of
any Debt, (III) the sale or issuance of any Equity Interests (including, without
limitation, the receipt of any capital contribution) by any Note Party or any of
its Subsidiaries and (IV) any Extraordinary Receipts received by or paid to or
for the account of any Note Party or any of its Subsidiaries and not otherwise
included in clause (I), (II) or (III) above, apply an amount equal to 100% of
the amount of such Net Cash Proceeds in the case of clauses (I), (II), (III) and
(IV) to the prepayment of Notes.

(C) In connection with any prepayment of Notes pursuant to this subsection
(a)(ii), the Co-Issuers shall pay accrued and unpaid interest, if any, to the
applicable Prepayment Date on the aggregate principal amount of the Notes
prepaid.

(b) Optional. The Notes may not be prepaid at the Co-Issuers’ option before the
second anniversary of the Effective Date. On and after such date, subject to
such prepayment being permitted under the First Lien Facilities, and upon at
least one Business Day’s notice to the Administrative Agent stating the proposed
Prepayment Date and the aggregate principal amount of the Notes to be prepaid,
the Co-Issuers may, and if such notice is given the Co-Issuers shall, prepay the
Notes, in whole or ratably in part, together with accrued and unpaid interest,
if any, to the Prepayment Date on the aggregate principal amount of the Notes to
be prepaid; provided, however, that each prepayment of the Notes in part shall
be in an aggregate principal amount of $500,000 or an integral multiple of
$500,000 in excess thereof.

(c) Early Prepayment Premium. Any prepayment of Notes prior to the fourth
anniversary of the Effective Date pursuant to Sections 2.03(a)(ii)(B) or 2.03(b)
shall be accompanied by the Applicable Premium.

SECTION 2.04. Fees. The Co-Issuers shall pay to each Agent for its own account
such fees as may from time to time be agreed among the Co-Issuers and such
Agent, including without limitation as set forth in the Fee Letter.

SECTION 2.05. Payments. (a) The Co-Issuers shall make each payment hereunder and
under the other Note Documents, irrespective of any right of counterclaim or
set-off, not later than 2:00 P.M. (New York City time) on the day when due in
U.S. dollars to the Administrative Agent at the Administrative Agent’s Account
in same day funds, with payments being received by the Administrative Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed (i) if such payment by the Co-Issuers is in respect of
principal, Applicable Premium (if any), interest or any other Obligation then
payable hereunder and under the other Note Documents to more than one Holder, to
such Holders ratably in accordance with the amounts of such respective
Obligations then payable to such Holders and (ii) if such payment by the
Co-Issuers is in respect of any Obligation then payable hereunder to one Holder,
to such Holder, in each case to be applied in accordance with the terms of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

(b) Whenever any payment hereunder or under the other Note Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest.

(c) Unless the Administrative Agent shall have received notice from the
Co-Issuers prior to the date on which any payment is due to any Holder hereunder
that the Co-Issuers will not make such payment in full, the Administrative Agent
may assume that the Co-Issuers have made such payment in full to the
Administrative Agent on such date and the Administrative Agent, in reliance upon
such assumption, may (but shall have no obligation to), cause to be distributed
to each such Holder on such due date an amount equal to the amount then due such
Holder. If and to the extent the Co-Issuers shall not have so made such payment
in full to the Administrative Agent, each such Holder shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Holder
together with interest thereon, for each day from the date such amount is
distributed to such Holder until the date such Holder repays such amount to the
Administrative Agent, at the Federal Funds Rate.

(d) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Note Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Holders under or in respect of
this Agreement and the other Note Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Agents and the
Holders in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Note
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Holders under Section 8.04 hereof,
Section 24 of the Security Agreement and any similar section of any of the other
Note Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Holders on
such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Holders under Section 2.06 hereof on such date,
ratably based upon the respective aggregate amounts thereof owing to the Holders
on such date;

(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Co-Issuers under or in respect of the Note Documents that is
due and payable under Section 2.02(b) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Holders on such
date;

(v) fifth, to the payment of all of the accrued and unpaid interest on the Notes
that is due and payable under Section 2.02(a) on such date, ratably based upon
the respective aggregate amounts of all such interest owing to the Holders on
such date;

(vi) sixth, ratably to the payment of the principal amount of, and any
Applicable Premium in respect of, all of the outstanding Notes that is due and
payable on such date, ratably based upon the respective aggregate amounts of all
such principal owing to the Holders on such date; and

 

-19-



--------------------------------------------------------------------------------

(vii) seventh, to the payment of all other Obligations of the Note Parties owing
under or in respect of the Note Documents that are due and payable to the
Administrative Agent and the Holders on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the Holders on such date.

SECTION 2.06. Taxes.

(a) Any and all payments by any Note Party to or for the account of any Holder
or any Agent hereunder or under the Notes or any other Note Document shall be
made, in accordance with the terms of this Agreement or the applicable
provisions of such other Note Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Holder and each Agent, taxes that are imposed on its overall
net income by the United States and taxes that are imposed on its overall net
income (and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Holder or such Agent, as the case may
be, is organized or any political subdivision thereof and, in the case of each
Holder, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Holder’s
Applicable Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes or any other Note Document
being hereinafter referred to as “Taxes”). If any Note Party or the
Administrative Agent shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any Note or any other Note
Document to any Holder or any Agent, (i) the sum payable by such Note Party
shall be increased as may be necessary so that after such Note Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.06) such Holder or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Note Party shall make
all such deductions and (iii) such Note Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, each Note Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Note Party hereunder
or under any Notes or any other Note Documents or from the execution, delivery
or registration of, performance under, or otherwise with respect to, this
Agreement, the Notes, the Mortgages or the other Note Documents (hereinafter
referred to as “Other Taxes”).

(c) The Note Parties shall indemnify each Holder and each Agent for and hold
them harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.06, imposed on or paid by such Holder or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Holder or such
Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Note
Party shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or the other Note
Documents by or on behalf of a Note Party through an account or branch outside
the United States or by or on behalf of a Note

 

-20-



--------------------------------------------------------------------------------

Party by a payor that is not a United States person, if such Note Party
determines that no Taxes are payable in respect thereof, such Note Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (d) and (e) of this Section 2.06, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

(e) Each Holder organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Holder and on or prior to the date of the
transfer pursuant to which it becomes a Holder in the case of each other Holder,
and from time to time thereafter as reasonably requested in writing by the
Co-Issuers or the Administrative Agent, provide the Administrative Agent two
copies (one of which shall be for transmission to the Co-Issuers) of (i) an
original IRS Form W-8BEN, W-8IMY or W-8ECI establishing the Holder’s exemption
from, or a reduced rate of, United States federal withholding tax, (ii) if such
Holder is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver either IRS Form W-8BEN or W-8IMY
establishing an exemption from United States withholding tax pursuant to a
treaty or a Form W-8ECI, an IRS Form W8-BEN and a certificate executed by a duly
authorized officer of such Holder representing that such Holder is not (x) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(y) a “10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (z) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code, or
(iii) such other forms or documents as may establish that such Holder is exempt
from, or entitled to a reduced rate of, United States withholding tax on
payments pursuant to this Agreement or the Notes or any other Note Document;
provided, that no Holder shall be required pursuant to this Section 2.06(e) to
provide any form, representation, document, or certification that it is not
legally able to provide. If, at the effective date of a transfer pursuant to
which a Holder other than an Initial Holder becomes a party to this Agreement,
the Holder’s assignor was entitled to payments under subsection (a) or (c) of
this Section 2.06 in respect of United States withholding tax imposed with
respect to interest or other amounts paid to or for the account of such assignor
by the Note Parties, then, to such extent, the term Taxes shall include with
respect to such Holder (in addition to withholding taxes that may be imposed in
the future and amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable to payments to or for the account of the Holder’s
assignor, but it shall not include with respect to such Holder United States
withholding tax in excess of that amount (unless such additional United States
withholding tax is attributable to a change in law, or in the interpretation or
application thereof, occurring after the date of the assignment). If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by IRS Form W-8BEN, W-8IMY or W-8ECI,
that the applicable Holder reasonably considers to be confidential, such Holder
shall give notice thereof to the Co-Issuers and shall not be obligated to
include in such form or document such confidential information.

(f) For any period with respect to which a Holder has failed to provide the
appropriate form, certificate or other document as described in subsection
(e) above (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided or if such
form, certificate or other document otherwise is not required under subsection
(e) above), such Holder shall not be entitled to indemnification under
subsection (a) or (c) of this Section 2.06 with respect to Taxes imposed by the
United States by reason of such failure; provided, however, that should a Holder
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Note Parties shall take such steps as
such Holder shall reasonably request to assist such Holder to recover such
Taxes.

 

-21-



--------------------------------------------------------------------------------

(g) Any Holder claiming any additional amounts payable pursuant to this
Section 2.06 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Holder, be otherwise
disadvantageous to such Holder.

(h) If any Holder determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by Co-Issuers pursuant to subsection (a) or (c) above in respect
of payments under the Note Documents, a current monetary benefit that it would
otherwise not have obtained, and that would result in the total payments under
this Section 2.06 exceeding the amount needed to make such Holder whole, such
Holder shall pay to the Co-Issuers, with reasonable promptness following the
date on which it actually realizes such benefit, an amount equal to the lesser
of the amount of such benefit or the amount of such excess, in each case net of
all out-of-pocket expenses in securing such refund, deduction or credit.

SECTION 2.07. Sharing of Payments, Etc. If any Holder shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of a transfer pursuant to
Section 8.07, (a) on account of Obligations due and payable to such Holder
hereunder and under the Notes and the other Note Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Holder at such time to (ii) the
aggregate amount of the Obligations due and payable to all Holders hereunder and
under the Notes and the other Note Documents at such time) of payments on
account of the Obligations due and payable to all Holders hereunder and under
the Notes and the other Note Documents at such time or (b) on account of
Obligations owing (but not due and payable) to such Holder hereunder and under
the Notes and the other Note Documents at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations owing
to such Holder at such time to (ii) the aggregate amount of the Obligations
owing (but not due and payable) to all Holders hereunder and under the Notes and
the other Note Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Holders hereunder and under the Notes at
such time, such Holder shall forthwith share the amount of the excess payment
ratably with, in the case of (a), the other Holders entitled to payment at such
time and, in the case of (b), all other Holders.

SECTION 2.08. Evidence of Indebtedness.

(a) The Administrative Agent, acting for this purpose (but only for this
purpose) as agent of the Co-Issuers, shall maintain at its address referred to
in Section 8.02 a register for the recordation of the names and addresses of the
Holders from time to time (the “Register”). The Register shall record, with
respect to each Holder, (i) the aggregate principal amount of the Notes held
from time to time by such Holder, (ii) the amount of any principal, premium or
interest due and payable or to become due and payable from the Co-Issuers to
such Holder hereunder and (iii) such Holder’s share of the amount of any sum
received by the Administrative Agent from the Co-Issuers hereunder. The Register
shall be available for inspection by the Note Parties or any Agent or any Holder
at any reasonable time and from time to time upon reasonable prior notice.

(b) The entries of the names and addresses of the Holders in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the Note
Parties, the Agents and the Holders may treat each Person whose name is recorded
in the Register as a Holder hereunder for all purposes of this Agreement.
Entries made in good faith by the Administrative Agent in the Register pursuant
to the second sentence of subsection (a) above shall be prima facie evidence of
the amount of principal, Applicable Premium (if any) and interest due and
payable or to become due and payable from the Co-Issuers to each Holder;
provided, however, that the failure of the Administrative Agent

 

-22-



--------------------------------------------------------------------------------

to make an entry, or any finding that an entry is incorrect, in the Register
shall not limit or otherwise affect the obligations of the Co-Issuers under this
Agreement.

(c) Any Holder may request that the Co-Issuer Obligations shall be evidenced by
a promissory note. In such event, the Co-Issuers shall execute and physically
deliver to each such Holder a promissory note payable to such Holder and its
registered assigns substantially in the form of Exhibit A hereto. Thereafter,
the Note evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 8.07) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.

SECTION 2.09. Replacement Notes. If either (x) any mutilated Note is surrendered
to the Administrative Agent or to either of the Co-Issuers, or (y) if the
Co-Issuers and the Administrative Agent receive evidence to their satisfaction
of the ownership and destruction, loss or theft of any Note, then the Co-Issuers
shall execute and deliver to the applicable Holder a replacement Note. If
required by the Administrative Agent or the Co-Issuers, an indemnity bond must
be supplied by the Holder that is sufficient in the judgment of the
Administrative Agent and the Co-Issuers to protect the Co-Issuers, the
Administrative Agent and any Agent from any loss that any of them may suffer if
a Note is replaced. The Co-Issuers may charge for their expenses in replacing a
Note. Every replacement Note is a contractual obligation of the Co-Issuers and
shall be entitled to all of the benefits of this Agreement equally and
proportionately with all other Notes duly issued hereunder.

SECTION 2.10. Outstanding Notes.

(a) The Notes outstanding at any time are all the Notes that have been issued
under this Agreement, except for those canceled by the Co-Issuers, those
delivered to them for cancellation, and those described in this Section 2.10 as
not outstanding.

(b) If a Note is replaced pursuant to Section 2.09, such Note shall cease to be
outstanding unless the Administrative Agent receives proof satisfactory to it
that the replaced Note is held by a bona fide purchaser.

(c) If the principal amount of and Applicable Premium (if any) on any Note has
been paid, or if the Administrative Agent holds, on a Prepayment Date or the
Maturity Date, money sufficient to pay any Notes payable on such date, then such
Notes shall be deemed to be no longer outstanding and shall cease to accrue
interest on and after such date.

(d) If one of the Co-Issuers or a Subsidiary of one of the Co-Issuers acquires a
Note, then such Note shall be deemed to be no longer outstanding; provided that,
in determining whether the Holders of the requisite principal amount of the
outstanding Notes have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, only Notes which a Responsible Officer of
the Administrative Agent actually knows to have been so acquired shall be deemed
to be no longer outstanding.

SECTION 2.11. Joint and Several Liability of Co-Issuers.

(a) Notwithstanding anything in this Agreement or any other Note Document to the
contrary, each of the Co-Issuers, jointly and severally, in consideration of the
financial accommodations to be provided by the Agents and the Holders under this
Agreement and the other Note Documents, for the benefit, directly and
indirectly, of the other Co-Issuer and in consideration of the undertakings of
the other Co-Issuer to accept joint and several liability for the Co-Issuer
Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability

 

-23-



--------------------------------------------------------------------------------

with the other Co-Issuer, with respect to the payment and performance of all of
the Co-Issuer Obligations (including, without limitation, any Obligations
arising under this Section 2.11), it being the intention of the parties hereto
that all of such Obligations shall be the joint and several obligations of each
Co-Issuer without preferences or distinction between them. If and to the extent
that either Co-Issuer shall fail to make any payment with respect to any of the
Co-Issuer Obligations as and when due or to perform any of the Co-Issuer
Obligations in accordance with the terms thereof, then in each such event, the
other Co-Issuer will make such payment with respect to, or perform, such
Obligation. Subject to the terms and conditions hereof and except as otherwise
provided above, the Obligations of each Co-Issuer under the provisions of this
Section 2.11 constitute the absolute and unconditional, full recourse
Obligations of each Co-Issuer, enforceable against each such Person to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, the other Note Documents or any other
circumstances whatsoever.

(b) The provisions of this Section 2.11 are made for the benefit of the Agents,
the Holders and their successors and assigns, and may be enforced by them from
time to time against either or both of the Co-Issuers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Holders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against the other Co-Issuer or
to exhaust any remedies available to it or them against the other Co-Issuer or
to resort to any other source or means of obtaining payment of any of the
Co-Issuer Obligations or to elect any other remedy. The provisions of this
Section 2.11 shall remain in effect until all of the Co-Issuer Obligations shall
have been paid in full in cash.

(c) Each of the Co-Issuers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Co-Issuer with respect
to any liability incurred by it hereunder or under any of the other Note
Documents, any payments made by it to either of the Agents or any of the Holders
with respect to any of the Co-Issuer Obligations or any Collateral, until such
time as all of the Co-Issuer Obligations have been paid in full in cash. Any
claim which either of the Co-Issuers may have against the other Co-Issuer with
respect to any payments to either of the Agents or to any of the Holders
hereunder or under any other Note Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Co-Issuer Obligations, to the prior payment in full in cash of
the Co-Issuer Obligations.

ARTICLE III.

CONDITIONS TO CLOSING

SECTION 3.01. Conditions Precedent to Closing. The issuance of the Notes is
subject to the satisfaction of the following conditions precedent (and such
issuance shall become effective on and as of the first date (the “Effective
Date”) on which such conditions precedent have been satisfied or (with the
exception of the condition set forth in subsection 3.01(c) below, which is
non-waivable) waived by the Required Holders:

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) Copies of the Notes payable to the Initial Holders, duly executed by the
Co-Issuers, to the extent that physical Notes have been requested by the Initial
Holders pursuant to the terms of Section 2.09(c).

 

-24-



--------------------------------------------------------------------------------

(ii) A security agreement in substantially the form of Exhibit C hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 4.01(i) or otherwise, in each case as amended, the
“Security Agreement”), duly executed by each Note Party, together with:

(A) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Required Holders may deem
reasonably necessary or desirable in order to perfect and protect the second
priority (subject only to the Lien of the First Lien Collateral Agent in favor
of the holders of the First Lien Obligations) liens and security interests
created under the Security Agreement, covering the Collateral described in the
Security Agreement,

(B) evidence of the completion of all other recordings and filings of or with
respect to the Security Agreement that the Required Holders may reasonably deem
necessary or desirable in order to perfect and protect the security interest
created thereunder, and

(C) evidence that all other actions that the Required Holders may reasonably
deem necessary or desirable in order to perfect and protect the second priority
(subject only to the Lien of the First Lien Collateral Agent in favor of the
holders of the First Lien Obligations) liens and security interests created
under the Security Agreement has been taken.

(iii) A copy of a certificate of the Secretary of State of the jurisdiction of
formation of each Note Party, dated reasonably near the Effective Date,
certifying (A) as to a true and correct copy of the charter or similar
organizational document of such Note Party and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Note Party’s charter (or similar organization document) on file in such
Secretary’s office, (2) such Note Party has paid all franchise taxes to the date
of such certificate and (3) such Note Party is duly organized and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its organization.

(iv) A certificate of each Note Party, signed on behalf of such Note Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
or in the case such Note Party does not have a Secretary or any Assistant
Secretary, any other duly qualified officer of such Note Party, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the Effective Date), certifying as to (A) the absence of any amendments to
the charter or similar organizational document of such Note Party since the date
of the Secretary of State’s certificate referred to in Section 3.01(a)(iii),
(B) a true and correct copy of the bylaws of such Note Party as in effect on the
Effective Date, (C) the due organization and good standing or valid existence of
such Note Party under the laws of the jurisdiction of its organization, and the
absence of any proceeding for the dissolution or liquidation of such Note Party
and (D) the absence of any event occurring and continuing, or resulting after
giving effect to the issuance of the Notes, that constitutes a Default.

(v) A certificate of the President or a Vice President and the Secretary or an
Assistant Secretary of each Note Party, or in the case such Note Party does not
have a Secretary or any Assistant Secretary, any other duly qualified officer of
such Note Party, certifying the names and true signatures of the officers of
such Note Party authorized to sign each Note Document to which it is or is to be
a party and the other documents to be delivered hereunder and thereunder.

(vi) The Intercreditor Agreement, in substantially the form of Exhibit E hereto.

(vii) Evidence of the Note Parties’ insurance coverage reasonably satisfactory
to the Required Holders, demonstrating that the Note Parties’ existing insurance
coverage remains in effect.

 

-25-



--------------------------------------------------------------------------------

(viii) One or more favorable opinions of counsel to the Note Parties, covering
such matters as the Agents or the Required Holders may reasonably request.

(b) The Company shall have paid all accrued fees of the Agents and all
reasonable expenses of the Agents (including the reasonable accrued fees and
expenses of counsel to the Agents), and the Co-Issuers shall have complied with
the terms of the Fee Letter.

(c) All conditions precedent to the effectiveness of the Plan of Reorganization
(other than the execution of this Agreement), as specified in the Plan of
Reorganization, shall have been satisfied or waived in accordance with its
terms.

(d) To the extent that physical Notes have been requested by the Initial Holders
pursuant to the terms of Section 2.09(c), the Initial Holders shall have
received such Notes, duly executed by the Co-Issuers.

(e) The Required Holders shall have received such other approvals, opinions or
documents as the Required Holders may reasonably request.

ARTICLE IV.

COVENANTS OF THE NOTE PARTIES

SECTION 4.01. Affirmative Covenants. So long as any Obligation of any Note Party
under any Note Document shall remain unpaid (other than any Unaccrued Indemnity
Claims), each Note Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA, the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970 and the Patriot Act.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all material
obligations and liabilities including, without limitation, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that no Note Party shall be required to
pay or discharge any such tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable.

(c) Compliance with Environmental Laws. Comply, and take commercially reasonable
steps to cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew,
and cause each of its Subsidiaries to obtain and renew, all Environmental
Permits necessary for its operations and properties; and conduct, and cause each
of its Subsidiaries to conduct, any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with and as required pursuant to all applicable Environmental Laws; provided,
however, that neither the Company nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances.

 

-26-



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain insurance, including, without limitation, hazard and business
interruption insurance, with responsible and reputable insurance companies or
associations and such insurance shall be maintained in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which any Note Party or
any of its Subsidiaries operates.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, material
permits, licenses, approvals, privileges, franchises, and Approvals; provided,
however, that the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 4.02(d).

(f) Visitation Rights. At any reasonable time and from time to time upon prior
notice during normal business hours, permit any of the Agents or any of the
Holders, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants, all at the expense of the Company; provided, however, that if
(i) no Default or Event of Default shall be continuing, the Company shall not be
required to pay for more than two visits or inspections during any calendar year
and (ii) with respect to environmental inspections of the Properties,
representatives of the Administrative Agent shall only have the right to inspect
once every twelve months, unless the Administrative Agent has a reasonable basis
to believe that a condition exists or an event has occurred which could
reasonably be expected to give rise to material liabilities under applicable
Environmental Laws.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve in the ordinary course of business, all of
its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted; and do, and cause
each of its Subsidiaries to do, all things necessary to obtain, renew, extend
and continue in effect all Approvals which may at any time and from time to time
be necessary for the Company and its Subsidiaries to operate their businesses in
compliance, in all material respects, with applicable law, to execute and
deliver any Note Documents from time to time, to perform their obligations under
the Note Documents, to grant and perfect the Liens and security interests
contemplated thereby or for the exercise by the Secured Parties of their rights
and remedies under the Note Documents.

(i) Covenant to Guarantee Obligations and Give Security. Subject to the
Intercreditor Agreement, upon (v) the request of the Collateral Agent following
the occurrence and during the continuance of an Event of Default, (w) the
formation of any new direct or indirect Subsidiaries by any Note Party, (x) the
acquisition of fee owned real property by a Note Party or any of its
Subsidiaries with a value in excess of $500,000 (a “New Owned Property”),
(y) the entry into a new lease of real property in which rentable square footage
exceeds 10,000 square feet (a “New Collateral Access Lease”) or (z) the
acquisition of any personal property by any Note Party or any of its
Subsidiaries, and such property shall not already be subject to a perfected
second priority (subject only to the Lien of the First Lien Collateral Agent in
favor of the holders of the First Lien Obligations

 

-27-



--------------------------------------------------------------------------------

and to Permitted Liens) security interest in favor of the Collateral Agent for
the benefit of the Secured Parties, then in each case at the Company’s expense:

(i) in connection with the formation or acquisition of a Subsidiary that is not
(x) a CFC or (y) a Subsidiary that is held directly or indirectly by a CFC,
within 10 days after such formation or acquisition, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Collateral Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Collateral Agent, guaranteeing the other Note Parties’ obligations under the
Note Documents,

(ii) within 10 days after (A) such request furnish to the Collateral Agent a
description of the real and personal properties of the Note Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Collateral
Agent and (B) such formation or acquisition, furnish to the Collateral Agent a
description of the real and personal properties of such Subsidiary or the real
and personal properties so acquired, in each case in detail reasonably
satisfactory to the Collateral Agent,

(iii) within 30 days after (A) such request or acquisition of property by any
Note Party or any of its Subsidiaries, duly execute and deliver, and cause each
such Subsidiary of such Note Party to duly execute and deliver, to the
Collateral Agent such additional mortgages (with respect to fee owned real
property), pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and other security agreements as
specified by, and in form and substance reasonably satisfactory to, the
Collateral Agent, securing (subject to the Intercreditor Agreement) payment of
all the Obligations of such Note Party under the Note Documents and constituting
Liens on all such properties and (B) such formation or acquisition of any new
Subsidiary, duly execute and deliver and cause each Subsidiary to duly execute
and deliver to the Collateral Agent mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance reasonably
satisfactory to the Collateral Agent, securing (subject to the Intercreditor
Agreement) payment of all of the Obligations of such Subsidiary under the Note
Documents; provided that (A) the stock of any Subsidiary held by a CFC shall not
be pledged and (B) if such new property is Equity Interests in a CFC, only 66%
of such Equity Interests shall be pledged in favor of the Secured Parties,

(iv) notwithstanding anything to the contrary contained in this Section 4.01(i),
(x) in connection with the acquisition of a New Owned Property, (A) within 10
days after such acquisition, furnish to the Administrative Agent a description,
in detail reasonably satisfactory to the Administrative Agent, of such New Owned
Property and (B) within 45 days after such acquisition, furnish to the
Administrative Agent (1) each of the items set forth in Sections 4.01(p)(ii)(A),
(ii)(B), (ii)(C), (ii)(D) and (ii)(F), mutatis mutandis, in each case in respect
of such New Owned Property and (2) such other approvals, opinions or documents
as the Administrative Agent may reasonably request, and (y) in connection with
the entry into a New Collateral Access Lease, (A) within 10 days after entry
into such New Collateral Access Lease, furnish to the Administrative Agent a
description, in detail reasonably satisfactory to the Administrative Agent, of
such lease and (B) within 45 days after entry into a New Collateral Access
Lease, furnish to the Administrative Agent (1) a Collateral Access Agreement to
the extent set forth in Section 4.01(p)(i), mutatis mutandis, in respect of such
New Collateral Access Lease and (2) such other approvals, opinions or documents
as the Administrative Agent may reasonably request,

(v) within 30 days after such request, formation or acquisition, take, and cause
each Note Party and each newly acquired or newly formed Subsidiary (other than
any Subsidiary that is a CFC or a Subsidiary that is held directly or indirectly
by a CFC) to take, whatever action (including, without limitation, the recording
of mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary to vest in the

 

-28-



--------------------------------------------------------------------------------

Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements delivered
pursuant to this Section 4.01(i), enforceable against all third parties in
accordance with their terms,

(vi) within 60 days after such request, formation or acquisition, deliver to the
Collateral Agent a signed copy of a favorable opinion, addressed to the
Collateral Agent and the other Secured Parties, of counsel for the Note Parties
reasonably acceptable to the Collateral Agent as to (1) the legal matters
contained in Sections 4.01(i)(i), (iii), (iv) and (v) above, (2) such
guaranties, guaranty supplements, mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements being legal, valid and binding obligations of each
Note Party party thereto enforceable in accordance with their terms, as to the
matters contained in Section 4.01(i)(v) above, (3) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such properties and (4) such other matters as the Collateral
Agent may reasonably request,

(vii) as promptly as practicable after such request, formation or acquisition,
deliver to the Collateral Agent with respect to each parcel of real property
owned by any Note Party or any of its Subsidiaries and each newly acquired or
newly formed Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary
that is held directly or indirectly by a CFC) title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Collateral Agent,
provided, however, that to the extent that any Note Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent,

(viii) upon the occurrence and during the continuance of an Event of Default,
promptly cause to be deposited any and all cash dividends paid or payable to it
or any of its Subsidiaries from any of its Subsidiaries from time to time into
the Collateral Account, and with respect to all other dividends paid or payable
to it or any of its Subsidiaries from time to time, promptly execute and
deliver, or cause such Subsidiary to promptly execute and deliver, as the case
may be, any and all further instruments and take or cause such Subsidiary to
take, as the case may be, all such other action as the Collateral Agent may
reasonably deem necessary or desirable in order to obtain and maintain from and
after the time such dividend is paid or payable a perfected, second priority
(subject only to the Lien of the First Lien Collateral Agent in favor of the
holders of the First Lien Obligations) lien on and security interest in such
dividends, and

(ix) at any time and from time to time, promptly execute and deliver, and cause
to execute and deliver, each Note Party and each newly acquired or newly formed
Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that is held
directly or indirectly by a CFC) any and all further instruments and documents
and take, and cause each Note Party and each newly acquired or newly formed
Subsidiary (other than any Subsidiary that is a CFC or a Subsidiary that is held
directly or indirectly by a CFC) to take, all such other action as the
Collateral Agent may reasonably deem necessary or desirable in obtaining the
full benefits of, or in perfecting and preserving (subject to the Intercreditor
Agreement) the Liens of, such guaranties, mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements.

(j) Further Assurances. (i) Promptly upon request by any Agent, or any Holder
through the Administrative Agent, correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Note Document or in the execution, acknowledgment, filing or recordation
thereof, and

 

-29-



--------------------------------------------------------------------------------

(ii) Promptly upon request by any Agent, or any Holder through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Holder through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Note Documents, (B) to the fullest extent permitted by
applicable law, subject any Note Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Note Document or under any other instrument executed
in connection with any Note Document to which any Note Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so, all subject to the terms and provisions of the Intercreditor Agreement.

(k) Notices. Promptly notify the Administrative Agent and each Holder of (i) any
material change in accounting policies or financial reporting practices by any
Note Party or any of its Subsidiaries, and (ii) the (A) occurrence of any
disposition of property or assets, with the proceeds of which the Borrower is
required to prepay Notes pursuant to Section 2.03(a)(ii), (B) sale or issuance
of any Equity Interests (including, without limitation, the receipt of any
capital contribution), with the proceeds of which the Borrower is required to
prepay Notes pursuant to Section 2.03(a)(ii), (C) incurrence or issuance of any
Debt, with the proceeds of which the Borrower is required to prepay Notes
pursuant to Section 2.03(a)(ii) and (D) receipt of any Extraordinary Receipts,
with the proceeds of which the Borrower is required to prepay Notes pursuant to
Section 2.03(a)(ii). Each notice pursuant to this Section shall be accompanied
by a statement of a Responsible Officer of the Company setting forth details of
the occurrence referred to therein and stating what action the Company and/or
TCML has taken and proposes to take with respect thereto.

(l) Preparation of Environmental Reports. At the request of the Required Holders
from time to time (but no more frequently than once every 12 months unless an
Event of Default is continuing), provide to the Holders within 60 Business Days
after such request, at the expense of the Company, an environmental site
assessment report for any of its or its Subsidiaries’ properties described in
the Mortgages, prepared by an environmental consulting firm reasonably
acceptable to the Required Holders, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Required Holders
reasonably determine at any time that a material risk exists that any such
report will not be provided within the time referred to above, the Required
Holders may direct the Administrative Agent or the Collateral Agent to retain a
nationally recognized environmental consulting firm to prepare such report at
the expense of the Company, and the Co-Issuers hereby grant and agree to cause
any Subsidiary that owns any property described in the Mortgages to grant at the
time of such request to the Agents, the Holders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Company
or any of its Subsidiaries is a party, keep such leases in full force and effect
in accordance with its terms and not allow (through any action or omission of
Company or any of its Subsidiaries) such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any

 

-30-



--------------------------------------------------------------------------------

default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

(n) Board Observation Rights. The Required Holders shall have the right to
appoint one representative who shall: (a) receive written notice of all meetings
(both regular and special) of the boards of directors (or similar body) of the
Company and its Subsidiaries and each committee of any such board (such notice
to be given as specified in Section 8.01 at the same time as notice is given to
the members of any such board and/or committee); (b) be entitled to attend (or,
in the case of telephone meetings, monitor) all such meetings; (c) receive all
notices, information and reports which are furnished to the members of any such
board and/or committee at the same time and in the same manner as the same is
furnished to such members and (d) receive, at the same time and in the same
manner as the same is furnished to such members, copies of the minutes of all
such meetings. If any action is proposed to be taken by any such board and/or
committee by written consent in lieu of a meeting, the Company will use
reasonable efforts to give written notice thereof to such representative, which
notice shall describe in reasonable detail the nature and substance of such
proposed action and shall be delivered at the same time as notice is given to
the members of any such board and/or committee. The Company will furnish such
representative with a copy of each such written consent not later than five days
after it has been signed by its last signatory. Such representative shall not
constitute a member of any such board and/or committee and shall not be entitled
to vote on any matters presented at meetings of any such board and/or committee
or to consent to any matter as to which the consent of any such board and/or
committee shall have been requested. The Co-Issuers shall reimburse such
designated representative of the Holders (or the employers of such
representative), promptly upon receipt of an invoice therefore, for the
reasonable out-of-pocket costs and expenses of such representative in attending
such meeting. The foregoing provisions of this Section 4.01(n) are subject in
all respects to the right of the members of such board to exclude such
representative from portions of meetings of the board or omit to provide such
representative with certain information if such members believe in good faith
that such exclusion or omission is necessary in order to (i) avoid a conflict of
interest in connection with the board’s discussion of its financing arrangements
under this Agreement, (ii) fulfill the contractual obligations of the Company or
any of its Subsidiaries with respect to confidential or proprietary information
of third parties or (iii) preserve attorney-client privilege.

(o) Performance of Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect in accordance with its
terms, enforce each such Material Contract in accordance with its terms, take
all such action to such end as may be from time to time reasonably requested by
the Administrative Agent and, upon such request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as such Note Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.

(p) Conditions Subsequent. (i) Within 60 days after the Effective Date, the
Co-Issuers shall use commercially reasonable efforts to obtain a Collateral
Access Agreement, in substantially the form of Exhibit H attached hereto or in
form otherwise reasonably satisfactory to the Administrative Agent, in each
case, executed by the lessor under the applicable Collateral Access Leases.
Notwithstanding anything to the contrary in this Agreement, if the Co-Issuers
shall fail to obtain the collateral access agreement with respect to any
Collateral Access Lease within such 60-day period, after using commercially
reasonable efforts to do so, the Co-Issuers shall have no further obligation to

 

-31-



--------------------------------------------------------------------------------

execute and deliver to the Administrative Agent the same and the condition set
forth in this Section 4.01(p)(i) with respect thereto shall be deemed to be
satisfied by the Co-Issuers. As used in this Section 4.01(p)(i), “commercially
reasonable efforts” shall require the Co-Issuers to commence and prosecute the
matter referred to with diligence and in a manner consistent with customary
business practices, but shall not require that the Co-Issuers expend any sums of
money except such sums which are designed to compensate a lessor for reasonable
expenses in reviewing the applicable documentation (including reasonable legal
fees). The Co-Issuers shall promptly, upon request, provide the Administrative
Agent with a report in reasonable detail summarizing the commercially reasonable
efforts undertaken to obtain the collateral access agreements referenced in this
Section 4.01(p)(i).

(ii) Within 45 days after the Effective Date (provided that so long as the
Co-Issuers shall have used commercially reasonable efforts to satisfy the
conditions set forth below within such 45-day period, the Administrative Agent
shall, upon the request of the Co-Issuers, extend the 45-day period for such
additional period as shall be requested by the Co-Issuers, not to exceed 45
additional days; provided further that any additional extensions thereafter
shall be subject to the approval of the Required Holders), furnish to the
Administrative Agent deeds of trust, trust deeds and mortgages in substantially
the form of Exhibit D hereto (with such changes as may be reasonably
satisfactory to the Administrative Agent and its counsel to account for local
law matters) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent and covering the properties listed on Schedule 4.01(p)1
hereto (together with the Assignments of Leases and Rents referred to therein
and each other mortgage delivered pursuant to Section 4.01(i), in each case as
amended, the “Mortgages”), duly executed by the appropriate Note Party, together
with:

(A) evidence that counterparts of the Mortgages have been either (x) duly
recorded or (y) duly executed, acknowledged and delivered in form suitable for
filing or recording, with all filing or recording offices necessary in order to
create a valid second (subject only to the Lien of the First Lien Collateral
Agent in favor of the holders of the First Lien Obligations) and subsisting Lien
on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties and that all filing and recording taxes and fees
have been paid or adequate provisions for their payment shall have been made,

(B) with respect to the Owned Real Properties, fully paid American Land Title
Association Holder’s Extended Coverage title insurance policies (the “Mortgage
Policies”) in form and substance, with endorsements and in amount reasonably
acceptable to the Administrative Agent (acting at the written direction of the
Required Holders), issued, coinsured and reinsured by title insurers acceptable
to the Required Holders, insuring the Mortgages to be valid second (subject only
to the Lien of the First Lien Collateral Agent in favor of the holders of the
First Lien Obligations) and subsisting Liens on the property described therein,
free and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Required Holders may deem necessary or desirable,

(C) with respect to the Owned Real Properties, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees have been paid, dated no more than 30 days before the date
the related Mortgage is

 

1

Schedule to list the properties currently subject to mortgages in favor of the
Second Lien lenders.

 

-32-



--------------------------------------------------------------------------------

recorded, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the states in which the property
described in such surveys is located and acceptable to the Required Holders,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Required Holders,

(D) such consents and agreements of lessors and other third parties, and such
estoppel letters and other confirmations, as the Required Holders may reasonably
deem necessary or desirable,

(E) evidence of the insurance required by the terms of the Mortgages,

(F) Favorable opinions of local counsel for the Note Parties (i) in states in
which the Owned Real Properties are located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filings, substantially
in the form of Exhibit F hereto and otherwise in form and substance satisfactory
to the Administrative Agent and including such assumptions and qualifications to
account for local law matters as the Administrative Agent and its counsel shall
approve in their reasonable discretion and (ii) in states in which the Note
Parties party to the Mortgages are organized or formed, with respect to the
valid existence, corporate power and authority of such Note Parties in the
granting of the Mortgages in form and substance reasonably satisfactory to the
Administrative Agent and including such assumptions and qualifications to
account for local law matters as the Administrative Agent and its counsel shall
approve in their reasonable discretion, and

(G) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid second (subject only to the
Lien of the First Lien Collateral Agent in favor of the holders of the First
Lien Obligations) and subsisting Liens on the property described in the
Mortgages has been taken.

(iii) Within 45 days after the Effective Date (which time period may be extended
by an additional 45 days at the sole discretion of the Collateral Agent), the
Co-Issuers shall use commercially reasonable efforts to furnish to the
Collateral Agent Account Control Agreements (as defined in the Security
Agreement), Securities Account Control Agreements (as defined in the Security
Agreement) or such other “control agreements” in form and substance reasonably
satisfactory to the Collateral Agent covering all of the Note Parties’ Account
Collateral or Security Collateral (each as defined in the Security Agreement)
other than payroll accounts or such other exceptions as the Collateral Agent may
permit, acting upon the written direction of the Required Holders.

SECTION 4.02. Negative Covenants. So long as any Obligation of any Note Party
under any Note Document shall remain unpaid (other than any Unaccrued Indemnity
Claims), no Note Party nor any of its Subsidiaries will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names any Note Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or

 

-33-



--------------------------------------------------------------------------------

suffer to exist, any security agreement authorizing any secured party thereunder
to file such financing statement, or assign, or permit any of its Subsidiaries
to assign, any accounts or other right to receive income, except:

(i) Liens created under the Note Documents;

(ii) Permitted Liens for the Company and its Subsidiaries;

(iii) Liens existing on the date hereof and described on Schedule 4.02(a)
hereto;

(iv) purchase money Liens upon or in real property or equipment acquired or held
by TCML or any of its Subsidiaries in the ordinary course of business, in each
case to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition, construction
or improvement of any such property or equipment to be subject to such Liens, or
Liens existing on any such property or equipment at the time of acquisition
(other than any such Liens created in contemplation of such acquisition that do
not secure the purchase price), or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount; provided, however, that no
such Lien shall extend to or cover any property other than the property or
equipment being acquired, constructed or improved, and no such extension,
renewal or replacement shall extend to or cover any property not theretofore
subject to the Lien being extended, renewed or replaced; and provided further
that the aggregate principal amount of the Debt secured by Liens permitted by
this clause (iv) shall not exceed the amount permitted under
Section 4.02(b)(iii)(B) at any time outstanding;

(v) Liens arising in connection with Capitalized Leases of TCML or any of its
Subsidiaries permitted under Section 4.02(b)(iii)(C); provided that no such Lien
shall extend to or cover any Collateral or assets other than the assets subject
to such Capitalized Leases; and

(vi) Liens created under the First Lien Loan Documents securing obligations
under the First Lien Loan Documents, in all cases subject to the provisions of
the Intercreditor Agreement.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) in the case of TCML, Debt owed to a wholly owned Subsidiary of TCML, which
Debt (x) shall constitute Pledged Debt, (y) shall be on subordinated terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent and such promissory notes shall be pledged as security for
the Obligations of the holder thereof under the Note Documents to which such
holder is a party and delivered to the Collateral Agent pursuant to the terms of
the Security Agreement;

(ii) in the case of any Subsidiary of TCML, Debt owed to TCML or to a wholly
owned Subsidiary of TCML, provided that, in each case, such Debt (x) shall
constitute Pledged Debt, (y) shall be on terms reasonably acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance reasonably satisfactory to the Administrative Agent and such
promissory notes shall be pledged as security for the Obligations of the holder
thereof under the Note Documents to which such holder is a party and delivered
to the Collateral Agent pursuant to the terms of the Security Agreement; and

(iii) the Guaranties and, in the case of TCML and its Subsidiaries,

(A) Debt under the Note Documents,

 

-34-



--------------------------------------------------------------------------------

(B) so long as no Default has occurred and is continuing, Debt secured by Liens
permitted by Section 4.02(a)(iv) not to exceed in the aggregate $3,000,000 at
any time outstanding,

(C) Capitalized Leases not to exceed in the aggregate $3,000,000 at any time
outstanding,

(D) the Existing Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, any Existing Debt; provided that the terms of
any such extending, refunding or refinancing Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are otherwise
permitted by the Note Documents; provided further that the principal amount of
such Existing Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing; and provided
further that the terms relating to this principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such extending, refunding or refinancing Debt,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Note Parties or
the Holders than the terms of any agreement or instrument governing the Existing
Debt being extended, refunded or refinanced and the interest rate applicable to
any such extending, refunding or refinancing Debt does not exceed the then
applicable market interest rate,

(E) any Permitted Refinancing Debt in an aggregate principal amount not to
exceed $120,000,000 at any one time outstanding, and

(F) Debt under the First Lien Facilities.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried as of the
Effective Date, provided that, in any event, the Company shall not engage in any
business other than to own the Equity Interests of TCML.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of TCML may merge into or consolidate with any other
Subsidiary of TCML, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of TCML, and provided further that, in the case of any
such merger or consolidation to which a Guarantor is a party, the Person formed
by such merger or consolidation shall be a Guarantor;

(ii) any Subsidiary of TCML may merge into or consolidate with TCML, provided
that TCML shall be the Person surviving such merger; and

(iii) in connection with any sale or other disposition permitted under
Section 4.02(e)(iv), any Subsidiary of TCML may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

 

-35-



--------------------------------------------------------------------------------

(e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

(ii) in a transaction authorized by Section 4.02(d);

(iii) sales, transfers or other dispositions of assets among TCML and
Guarantors;

(iv) sales, transfers or other dispositions from a Subsidiary of TCML to TCML;

(v) the sale of any asset by TCML or any of its Subsidiaries (other than a bulk
sale of Inventory and a sale of Receivables other than delinquent accounts for
collection purposes only) so long as (A) no Default shall occur and be
continuing, (B) the purchase price paid to TCML or such Subsidiary for such
asset shall be no less than the fair market value of such asset at the time of
such sale, (C) the purchase price for such asset shall be paid to TCML or such
Subsidiary in at least 90% cash and (D) the fair market value of such asset,
when added to the fair market value of all other assets sold by TCML and its
Subsidiaries pursuant to this clause (v), shall not exceed $7,500,000 from the
Effective Date through and including the Maturity Date;

(vi) the sale, transfer or other disposition, in the ordinary course, of
equipment no longer used or useful in the conduct of the business of TCML and
its Subsidiaries; and

(vii) leases, subleases and licenses granted by TCML or any of its Subsidiaries
in the ordinary course of its business that do not materially interfere with the
conduct of the business of the grantor thereof,

provided that, in the case of sales of assets pursuant to clauses (v) and
(vi) above, the Co-Issuers shall, promptly following the date of receipt by the
applicable Note Party or any of its Subsidiaries of the Net Cash Proceeds from
such sale, prepay the Notes pursuant to, and in the amounts set forth in,
Section 2.03(a)(ii), as specified therein.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i) (A) equity Investments by the Company and its Subsidiaries in their
Subsidiaries outstanding on the date hereof and (B) additional equity
Investments in Note Parties;

(ii) Investments by the Note Parties and their Subsidiaries in Cash Equivalents;

(iii) Investments existing on the date hereof and described on Schedule 4.02(f)
hereto; and

(iv) Investments consisting of intercompany Debt permitted under
Section 4.02(b).

(g) Restricted Payments. Declare or pay any dividends, purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any

 

-36-



--------------------------------------------------------------------------------

distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Company or to issue or sell any Equity
Interests therein, except that so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(i) the Company may:

(A) declare and pay dividends and distributions payable only in common stock or
preferred stock of the Company;

(B) except to the extent the Net Cash Proceeds thereof are required to be
applied to the prepayment of Notes pursuant to Section 2.03(a)(ii), purchase,
redeem, retire, defease or otherwise acquire shares of its capital stock with
the proceeds received contemporaneously from the issue of new shares of its
capital stock with equal or inferior voting powers, designations, preferences
and rights;

(C) accept capital contributions; and

(D) declare and pay cash dividends in respect of its Equity Interests to the
extent permitted to be declared and paid to the Company pursuant to
Section 4.02(g)(ii)(A).

(ii) TCML may:

(A) after the payment and cash collateralization in full of the First Lien
Obligations and the termination of the First Lien Facilities, declare and pay
cash dividends in respect of its Equity Interests if after giving effect thereto
the aggregate amount of such dividends would be less than $5,000,000 in the
aggregate for each calendar year; provided that immediately before and
immediately after giving pro forma effect to any such cash dividends in respect
of the Equity Interests in TCML, no Default shall have occurred and be
continuing; and

(B) accept capital contributions from the Company;

(iii) any Subsidiary of TCML may (A) declare and pay cash dividends to TCML, and
(B) accept capital contributions from TCML; and

(iv) each of the Company and TCML may repurchase capital stock from employees of
the Company or TCML in an amount not to exceed $500,000 in any calendar year and
$1,000,000 in the aggregate.

(h) Amendments of Constitutive Documents, Etc. Amend, or permit any of its
Subsidiaries to amend, (i) its certificate of incorporation or bylaws or other
constitutive documents or (ii) any documents or instruments governing any Debt
other than the Note Documents, other than amendments that could not be
reasonably expected to have a Material Adverse Effect or to adversely affect the
interests of the Holders.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) material accounting policies or reporting
practices (except as required by generally acceptable accounting principles) or
(ii) its Fiscal Year (except that the Company and its Subsidiaries shall be
entitled to change their Fiscal Year to a Fiscal Year ended June 30).

 

-37-



--------------------------------------------------------------------------------

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt (excluding the
First Lien Facilities), except (i) subject to the Intercreditor Agreement and
(ii) regularly scheduled or required repayments or redemptions of Existing Debt
(excluding the First Lien Facilities), or amend, modify or change in any manner
any term or condition of any Existing Debt (excluding the First Lien
Facilities), or permit any of its Subsidiaries to do any of the foregoing other
than to prepay any Debt payable to TCML or any of its Subsidiaries that are Note
Parties.

(k) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) the First Lien Facilities, in effect on the date hereof, (B) any purchase
money Debt permitted by Section 4.02(b)(iii)(B) solely to the extent that the
agreement or instrument governing such Debt prohibits a Lien on the property
acquired with the proceeds of such Debt or (C) any Capitalized Lease permitted
by Section 4.02(b)(iii)(C) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto.

(l) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, except
that any Subsidiary the sole asset of which consists of its interest in a
partnership or joint venture may become a general partner in any general or
limited partnership or joint venture.

(m) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(n) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Company or any Subsidiary
of the Company (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Note Documents, (ii) any agreement or instrument evidencing Existing Debt or the
First Lien Facilities, in each case as in effect on the date hereof, and
(iii) any agreement in effect at the time a Person first became a Subsidiary of
the Company, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Company.

(o) Amendment, Etc., of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify in any material respect any Material Contract or give any
consent, waiver or approval thereunder, waive any default under or breach of any
Material Contract, agree in any manner to any other amendment, modification or
change of any term or condition of any Material Contract or take any other
action in connection with any Material Contract, in each case that would impair
the value of the interest or rights of any Note Party or any of its Subsidiaries
thereunder or that would impair the interest or rights of any Agent or any
Holder, or permit any of its Subsidiaries to do any of the foregoing; provided
however notwithstanding the foregoing, the Company and its Subsidiaries shall be
entitled to cancel or terminate any Material Contracts related to the sports
marketing business in the ordinary course so long as the effect of such
cancellation or termination shall be identified in the reports set forth in
Section 4.03(e).

 

-38-



--------------------------------------------------------------------------------

(p) Management, Brokerage and Advisory Fees, Etc. Enter, or permit any of its
Subsidiaries to enter, into any arrangement for the payment of, or pay, brokers,
management, advisory or similar fees, other than any such fees incurred in the
ordinary course of business, but in any case not to exceed $500,000 for the term
of this Agreement.

(q) Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among TCML and any Guarantors or between or among
any Guarantors, (ii) transactions, arrangements, fees, reimbursements and
indemnities specifically and expressly permitted between or among such parties
under this Agreement, (iii) reasonable compensation and indemnities to officers
and directors (including any payments in respect of directors’ and officers’
liability insurance), (iv) the transactions with Affiliates of the Company
described in the Section of the Registration Statement entitled “Interests of
Certain Persons in the Transactions” and (v) the transactions required by the
Stockholders Agreement.

SECTION 4.03. Reporting Requirements. So long as any Obligation of any Note
Party under any Note Document shall remain unpaid (other than any Unaccrued
Indemnity Claims), the Company will furnish to the Agents and the Holders:

(a) Default Notice. As soon as possible and in any event within five days after
a Responsible Officer becomes aware of the occurrence of a Default or any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of the Chief Financial
Officer of the Company setting forth details of such Default and the action that
the Company and/or TCML has taken and proposes to take with respect thereto.
Each notice pursuant to this Section 4.03(a) shall describe with particularity
any and all provisions of this Agreement and any other Note Documents that have
been breached.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Company and its Subsidiaries, including therein a Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Company and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion acceptable to the Required Holders as to such
audit report of PricewaterhouseCoopers LLP or other independent public
accountants of recognized standing reasonably acceptable to the Required Holders
and (ii) to the extent required by applicable law, a report of such independent
public accountants as to the Company’s internal controls required under
Section 404 of Sarbanes-Oxley, in each case certified in a manner reasonably
acceptable to the Required Holders, together with (x) a certificate of such
accounting firm to the Holders stating that in the course of the regular audit
of the business of the Company and its Subsidiaries, which audit was conducted
by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in the opinion of such accounting firm, a
Default has occurred and is continuing, a statement as to the nature thereof and
(y) a certificate of the Chief Financial Officer of the Company stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Company
and/or TCML has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Company

 

-39-



--------------------------------------------------------------------------------

and its Subsidiaries as of the end of such quarter and Consolidated statement of
income and a Consolidated statement of cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments and the absence of footnotes) by
the Chief Financial Officer of the Company as having been prepared in accordance
with GAAP, together with a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Company and/or TCML
has taken and proposes to take with respect thereto; and as soon as available
and in any event within 45 days after the end of each of the first three
quarters of each Fiscal Year, an internal report of the operations of the
Company and its Subsidiaries for such fiscal quarter, setting forth for each of
the segments and properties of the Company and its Subsidiaries, operational
figures in each case in comparative form to the budgets for such fiscal quarter
and to the corresponding figures for the corresponding date or period of the
preceding Fiscal Year, all in reasonable detail as requested by the
Administrative Agent.

(d) Monthly Financials. As soon as available and in any event (i) within 45 days
after the end of a calendar month which is also the last month of any Fiscal
Year and (ii) within 30 days after the end of each other calendar month (except
for the end of a month which is also the end of one of the first three quarters
of any Fiscal Year), a Consolidated statement of income of the Company and its
Subsidiaries for the period commencing at the end of the previous month and
ending with the end of such month and a Consolidated statement of income of the
Company and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such month, and setting forth in
each case in comparative form the corresponding figures for the comparable
period of the previous Fiscal Year, all in reasonable detail and duly certified
by the Chief Financial Officer of the Company.

(e) Annual Forecasts. As soon as available and in any event no later than (A) 60
days after the end of each Fiscal Year, forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the Fiscal
Year following such Fiscal Year, (B) 45 days after the end of each of the first
three fiscal quarters of each Fiscal Year, forecasts prepared by management of
the Company, inform satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the fiscal
quarter following such fiscal quarter and (C) 15 days after the end of each
calendar month, the projected cash flows and ending cash balance on a weekly
basis for the 13 weeks following such date, by management of the Company, in
form and substance satisfactory to the Administrative Agent.

(f) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Note Party or any of its Subsidiaries that could be
reasonably likely to have a Material Adverse Effect.

(g) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Note Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Note
Party or any of its Subsidiaries files with the SEC or any governmental
authority that may be substituted therefor, or with any national securities
exchange.

 

-40-



--------------------------------------------------------------------------------

(h) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Note Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Holders pursuant to any other clause of this Section 4.03.

(i) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Note Party or any of its
Subsidiaries under or pursuant to any Material Contract or instrument,
indenture, loan or credit or similar agreement regarding or related to any
material breach or default by any party thereto or any other event that could
materially impair the value of the interests or the rights of such Note Party or
otherwise have a Material Adverse Effect and copies of any amendment,
modification or waiver of any provision of any Material Contract or instrument,
indenture, loan or credit or similar agreement and, from time to time upon the
reasonable request by the Administrative Agent, such information and reports
regarding the Material Contracts and such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

(j) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after any Note Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Company describing such ERISA Event and the action, if any, that
such Note Party or such ERISA Affiliate has taken and proposes to take with
respect thereto and (B) on the date any records, documents or other information
must be furnished to the PBGC with respect to any Plan pursuant to Section 4010
of ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by any Note Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly and in any event within 30 days after the
filing thereof with the IRS, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notice. Promptly and in any event within five Business
Days after receipt thereof by any Note Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Note Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(k) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Note Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) be reasonably likely to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(l) Real Property. If requested by the Administrative Agent, within 30 days
after such request, a report including a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof and, in the case of leases of property, lessor, lessee, expiration
date and annual rental cost thereof) of all real property owned or leased by
each of the Note Parties and their respective Subsidiaries, and, if applicable,
a description of any changes in

 

-41-



--------------------------------------------------------------------------------

such information (including details of all owned and leased real property
disposed of or acquired) since the last such report provided to the
Administrative Agent.

(m) Insurance. If requested by the Administrative Agent, within 30 days after
such request, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Note Party and its Subsidiaries and
containing such additional information as any Agent, or any Holder through the
Administrative Agent, may reasonably specify.

(n) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Note Party or any of its Subsidiaries as any Agent, or any Holder through
the Administrative Agent, may from time to time reasonably request.2

ARTICLE V.

EVENTS OF DEFAULT

SECTION 5.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Co-Issuers shall fail to pay any principal or premium, if any, on
any of the Notes when the same shall become due and payable or (ii) the
Co-Issuers shall fail to pay any interest on any of the Notes, or any Note Party
shall fail to make any other payment under any Note Document, in each case under
this clause (ii) within 3 Business Days after the same shall become due and
payable; or

(b) any Note Party shall fail to perform or observe any term, covenant or
agreement contained in Section 4.01(e), (f), (i), (m) or (q), 4.02 or 4.03(a),
(b), (c), (d), (e), (f) or (i); or

(c) any Note Party shall fail to perform or observe any other term, covenant or
agreement contained in any Note Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to either Co-Issuer by any
Agent or any Holder; or

(d) (i) any Note Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
the First Lien Facilities when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or (ii) any other “Event of
Default” (as defined under the First Lien Facilities) shall have occurred and be
continuing and such default shall have continued unremedied or uncured for 45
days; or (iii) the First Lien Facilities shall be declared to be due and payable
(or automatically shall have become due and payable) prior to the stated
maturity of the First Lien Facilities as a result of an “Event of Default” (as
defined in the First Lien Facilities); or (iv) any Note Party or any of its
Subsidiaries shall fail to pay any principal of, premium or interest on or any
other amount payable in respect of any other Debt of such Note Party or such
Subsidiary (as the case may be) that is outstanding in a principal amount of at
least $2,000,000 either individually or in the aggregate for all such Note
Parties and Subsidiaries (but excluding the First Lien Obligations or Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or

 

2

“Company Materials” section omitted as Wilmington only uses the private spaces
on Intralinks.

 

-42-



--------------------------------------------------------------------------------

instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or (v) any Note Party or any of its Subsidiaries shall
default in the observance or performance of any other agreement or condition
under the First Lien Facilities giving rise to an Event of Default thereunder
and the “Administrative Agent” under the First Lien Facilities, on behalf of the
holders of the First Lien Obligations, exercises any of the remedies pursuant to
Section 5.01 of the First Lien Facilities; or

(e) any Note Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Note Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 75 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Note Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $2,000,000 or otherwise material to the Company
and its Subsidiaries, taken as a whole, shall be rendered against any Note Party
or any of its Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 40 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 5.01(f) if and for so long as (A) the
amount of such judgment or order is covered by a valid and binding policy of
insurance in favor of such Note Party or Subsidiary from an insurer that is
rated at least “A” by A.M. Best Company, which policy covers full payment
thereof (less any deductible) and (B) such insurer has been notified, and has
not disputed the claim made for payment, of the amount of such judgment or
order; or

(g) any non-monetary judgment or order shall be rendered against any Note Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of 40 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(h) any provision of any Note Document after delivery thereof pursuant to
Section 3.01 or 4.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Note Party party to it, or any such Note Party shall so
state in writing; or

 

-43-



--------------------------------------------------------------------------------

(i) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 4.01(i) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected second priority
(subject only to the Lien of the First Lien Collateral Agent in favor of the
holders of the First Lien Obligations) lien on and security interest in the
Collateral purported to be covered thereby (or any Note Party shall so assert or
shall take any action to discontinue or to assert the invalidity or
unenforceability thereof); or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Note Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $2,000,000; or

(l) any Note Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Note Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $2,000,000 or requires payments exceeding $500,000 per
annum; or

(m) any Note Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Note Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $2,000,000; or

(n) the Obligations of the Note Parties under the Note Documents shall fail to
constitute “Senior Debt” (or any comparable term) or shall fail to constitute
the sole “Designated Senior Debt” (or any comparable term) under the provisions
of any Subordinated Debt; or

(o) (i) any material Approval necessary for the ownership or operations of the
Company or any Subsidiary or for the execution or delivery by the Company or any
Subsidiary of any Note Document from time to time, the performance by the
Company or any Subsidiary of its obligations under the Note Documents, the grant
and perfection of the Liens and security interests contemplated thereby or for
the exercise by the Secured Parties of their rights and remedies under the Note
Documents shall expire, and on or prior to such expiration, the same shall not
have been renewed or replaced by another Approval authorizing substantially the
same operations by such Person; (ii) any material Approval necessary for the
ownership or operations of the Company or any Subsidiary or for the execution or
delivery by the Company or any Subsidiary of any Note Document from time to
time, the performance by the Company or any Subsidiary of its obligations under
the Note Documents, the grant and perfection of the Liens and security interests
contemplated thereby or for the exercise by the Secured Parties of their rights
and remedies under the Note Documents shall be canceled, revoked, terminated,
rescinded, annulled, suspended, or modified in a materially adverse respect, or
shall no longer be in full force and effect, or the grant or the effectiveness
thereof shall have been stayed, vacated, reversed, or set aside; (iii) the
Company or any Subsidiary is required by any Governmental Authority to halt
construction or operations under any material Approval and such action shall
continue uncorrected for 90 days after the applicable entity has received notice
thereof; or

 

-44-



--------------------------------------------------------------------------------

(iv) any Governmental Authority shall make any other adverse determination
which, in each case has, or could be reasonably likely to have, a Material
Adverse Effect;

then, and in any such event, subject to the terms of the Intercreditor
Agreement, the Administrative Agent shall at the request, or may with the
consent, of the Required Holders, by notice to the Co-Issuers, declare all or
any portion of the Notes, all interest thereon and all other amounts payable
under this Agreement and the other Note Documents to be forthwith due and
payable, whereupon all or such portion, as applicable, of the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each of the Co-Issuers, together with the
Applicable Premium (which has been agreed upon by the parties as liquidated
damages and a reasonable estimate of the Holders’ damages arising from
acceleration, and not as a penalty); provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to either of the
Co-Issuers under the Federal Bankruptcy Code or the commencement of any case or
proceeding under the Federal Bankruptcy Code with respect to either of the
Co-Issuers, the Notes, all such interest and all such other amounts, including
the Applicable Premium, shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each of the Co-Issuers to the extent permitted by
applicable law.

ARTICLE VI.

THE AGENTS

SECTION 6.01. Authorization and Action. (a) Each Holder hereby appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Note Documents as
are delegated to such Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Note Documents (including, without limitation,
enforcement or collection of the Obligations of the Note Parties), no Agent
shall be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Holders,
and such instructions shall be binding upon all Holders; provided, however, that
no Agent shall be required to take any action that exposes such Agent to
personal liability or that is contrary to this Agreement or applicable law. Each
Agent agrees to give to each Holder prompt notice of each notice given to it by
either of the Co-Issuers pursuant to the terms of this Agreement.

(b) In furtherance of the foregoing, each Holder (in its capacity as a Holder)
hereby appoints and authorizes the Collateral Agent to act as the agent of such
Holder for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Note Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any
Supplemental Collateral Agents appointed by the Collateral Agent pursuant to
Section 6.01(c) for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VI (including, without
limitation, Section 6.05) as though the Collateral Agent (and any such
Supplemental Collateral Agents) were an “Agent” under the Note Documents, as if
set forth in full herein with respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Note Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder

 

-45-



--------------------------------------------------------------------------------

at the direction of the Collateral Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Collateral Agent may also from time to time, when the Collateral Agent
reasonably deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Supplemental Collateral Agent”) with respect to all or any part of the
Collateral; provided, however, that no such Supplemental Collateral Agent shall
be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
Should any instrument in writing from the Co-Issuers or any other Note Party be
required by any Supplemental Collateral Agent so appointed by the Collateral
Agent to more fully or certainly vest in and confirm to such Supplemental
Collateral Agent such rights, powers, privileges and duties, the Co-Issuers
shall, or shall cause such Note Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Collateral Agent. If any
Supplemental Collateral Agent, or successor thereto, shall die, become incapable
of acting, resign or be removed, all rights, powers, privileges and duties of
such Supplemental Collateral Agent, to the extent permitted by law, shall
automatically vest in and be exercised by the Collateral Agent until the
appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 6.01(c) in the absence of such Agent’s gross
negligence or willful misconduct.

SECTION 6.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Note Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Note Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Holder and shall not be responsible to any
Holder for any statements, warranties or representations (whether written or
oral) made in or in connection with the Note Documents; (c) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Note Document
on the part of any Note Party or the existence at any time of any Default under
the Note Documents or to inspect the property (including the books and records)
of any Note Party; (d) shall not be responsible to any Holder for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Note Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Note Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 6.03. Wilmington Trust and Affiliates. With respect to the Notes issued
to it, if any, Wilmington shall have the same rights and powers under the Note
Documents as any other Holder and may exercise the same as though it were not an
Agent; and the term “Holder” or “Holders” shall, unless otherwise expressly
indicated, include Wilmington in its individual capacity. Wilmington and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with, any Note Party,
any of its Subsidiaries and any Person that may do business with or own
securities of any Note Party or any such Subsidiary, all as if Wilmington was
not an Agent and without any duty to account therefor to the Holders. No Agent
shall have any duty to disclose any information obtained or received by it or
any of its Affiliates relating to any Note Party or any of its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as such Agent.

 

-46-



--------------------------------------------------------------------------------

SECTION 6.04. Holder Credit Decision. Each Holder acknowledges that it has,
independently and without reliance upon any Agent or any other Holder and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Holder also
acknowledges that it will, independently and without reliance upon any Agent or
any other Holder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 6.05. Indemnification. (a) Each Holder severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Co-Issuers) from and
against such Holder’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Note Documents or any action taken or omitted
by such Agent under the Note Documents (collectively, the “Indemnified Costs”);
provided, however, that no Holder shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Holder agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Co-Issuers under Section 8.04, to the extent that such Agent is
not promptly reimbursed for such costs and expenses by the Co-Issuers. In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 6.05 applies whether any such investigation,
litigation or proceeding is brought by any Holder or any other Person.

(b) For purposes of this Section 6.05, the Holders’ respective ratable shares of
any amount shall be determined, at any time, according to the aggregate
principal amount of the Notes held at such time by the respective Holders. The
failure of any Holder to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Holders to such Agent as
provided herein shall not relieve any other Holder of its obligation hereunder
to reimburse such Agent for its ratable share of such amount, but no Holder
shall be responsible for the failure of any other Holder to reimburse such Agent
for such other Holder’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Holder hereunder, the agreement and
obligations of each Holder contained in this Section 6.05 shall survive the
payment in full of principal, Applicable Premium (if any), interest and all
other amounts payable hereunder and under the other Note Documents.

SECTION 6.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Holders and the Co-Issuers. In addition, any Agent
may be removed upon thirty (30) days’ prior notice from the Required Holders and
the Co-Issuers to such Agent. Upon any such resignation or removal, the Required
Holders shall have the right to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Required Holders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the date that notice of the Agent’s removal becomes effective, as
applicable, then the retiring Agent may, in consultation with the Co-Issuers, on
behalf of the Holders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and,
unless waived by the Required Holders, having a combined capital and surplus of
at least $250,000,000. Upon the acceptance of any appointment as Agent hereunder
by a successor Agent and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to such other instruments or
notices, as may be necessary or desirable, or as the Required Holders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall

 

-47-



--------------------------------------------------------------------------------

be discharged from its duties and obligations under the Note Documents. If
within 45 days after written notice is given of the retiring Agent’s resignation
or the date that notice of the Agent’s removal becomes effective, as applicable,
under this Section 6.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Note Documents and (c) the
Required Holders shall thereafter perform all duties of the retiring Agent under
the Note Documents until such time, if any, as the Required Holders appoint a
successor Agent as provided above. After any retiring Agent’s resignation
hereunder as Agent shall have become effective, the provisions of this Article
VI shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

SECTION 6.07. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Note Party, the Administrative Agent (irrespective of
whether the principal of any Note shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Co-Issuers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal, Applicable
Premium (if any) and interest owing and unpaid in respect of the Notes and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Holders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Holders and the Agents and their respective
agents and counsel and all other amounts due the Holders and the Agents under
Sections 2.02, 2.04 and 8.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Holders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.04 and 8.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Holder or to authorize the Administrative Agent
to vote in respect of the claim of any Holder in any such proceeding.

SECTION 6.08. Collateral and Guaranty Matters. The Holders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent (and/or the Holders) under any Note Document, (i) upon payment in full of
all Secured Obligations (other than contingent indemnification obligations not
yet accrued and payable), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Note Document
(unless the transferee would be required to grant a Lien thereon under the Note
Documents), (iii) subject to Section 8.01, if approved, authorized or ratified
in writing by the Required Holders or (iv) if authorized pursuant to the
Intercreditor Agreement; and

 

-48-



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

(c) Upon request by the Administrative Agent at any time, the Required Holders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 6.08.

SECTION 6.09. Intercreditor Agreement. Each of the Holders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof. Each Holder (and each Person that becomes a Holder
hereunder pursuant to a transfer in accordance with Section 8.07) hereby
authorizes and directs Wilmington, in its capacities as the Administrative Agent
and the Collateral Agent, to enter into the Intercreditor Agreement on behalf of
such Holder and agrees that Wilmington, in such capacities thereunder, may take
such actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.

ARTICLE VII.

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Note Party now or hereafter existing under or in respect of the
Note Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest (including Post Petition
Interest), premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or any other
Secured Party in enforcing any rights under this Guaranty or any other Note
Document. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Note Party to any Secured Party under
or in respect of the Note Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Note Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance (after taking into account the
provisions of paragraph (c) below).

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other

 

-49-



--------------------------------------------------------------------------------

Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Note Documents.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Note Party under or in respect of the Note
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against either of the Co-Issuers or any other Note Party or
whether either of the Co-Issuers or any other Note Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Note Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Note Party under or in respect of the Note Documents, or any other
amendment or waiver of or any consent to departure from any Note Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Note Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Note Party under the
Note Documents or any other assets of any Note Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Note Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Note Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Note Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Note Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured

 

-50-



--------------------------------------------------------------------------------

Party or any other Person upon the insolvency, bankruptcy or reorganization of
either of the Co-Issuers or any other Note Party or otherwise, all as though
such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Note Party
or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Note Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Note Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Note
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

SECTION 7.04. Payments Free and Clear of Taxes, Etc. Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Note Document
shall be made, in accordance with Section 2.06, free and clear of and without
deduction for any and all present or future Taxes and subject to the limitations
set forth herein.

SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the cash payment in full of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (ii) the Maturity Date, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Holders, the Administrative Agent and their successors, and
permitted transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Holder may assign or otherwise transfer all or any
portion of its rights and obligations hereunder to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Holder herein or otherwise, in each case as

 

-51-



--------------------------------------------------------------------------------

provided in Section 8.07. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent.

SECTION 7.06. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against either of the Co-Issuers, any other Note Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Note Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against either of the
Co-Issuers, any other Note Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from either of the Co-Issuers, any other Note Party or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and the Commitments shall have expired or been terminated. If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of (a) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Maturity Date, such amount shall be received and held in trust for the
benefit of the Secured Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Note Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the Maturity Date shall have occurred,
the Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 7.07. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit G hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Note Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.08. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Note Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.08:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor may receive
regularly scheduled payments from any other Note Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Note Party), however, unless the

 

-52-



--------------------------------------------------------------------------------

Required Holders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Note Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Note Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

ARTICLE VIII.

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Note Document, nor consent to any departure
by either of the Co-Issuers or any other Note Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Holders (or by the Administrative Agent on their behalf upon its
receipt of the consent thereof) and each of the Co-Issuers or the applicable
Note Party, as the case may be, and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) postpone (i) the Maturity Date of the Notes beyond the final date permitted
under the terms of the definition of “Maturity Date” or (ii) any date scheduled
for any payment of interest under Section 2.02(a), in each case without the
written consent of each Holder directly affected thereby (it being understood
that the Required Holders may waive or postpone the date of any payment of
principal or premium prior to the Maturity Date or any payment of Default
Interest);

(b) reduce the principal of, or the rate of interest or premiums specified
herein on, any of the Notes, or (subject to clause (ii) of the second proviso to
this Section 8.01) any fees or other amounts

 

-53-



--------------------------------------------------------------------------------

payable hereunder or under any other Note Document; provided, however, that only
the consent of the Required Holders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Co-Issuers to pay interest
at the Default Rate;

(c) change any provision of this Section 8.01 without the written consent of
each Holder, or change (i) the definition of “Required Holders” without the
written consent of each Holder or (ii) any other provision hereof specifying the
number or percentage of Holders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Holder adversely affected thereby; or

(d) release all or substantially all of the Collateral, or all or substantially
all of the value of the Guaranty, in any transaction or series of related
transactions, without the written consent of each Holder adversely affected
thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Holders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Note
Document; and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (i) in writing (including telegraphic, telecopy or
electronic communication) and mailed, telegraphed, telecopied or delivered or
(ii) as and to the extent set forth in Section 8.02(b) and in the proviso to
this Section 8.02(a), in an electronic medium and delivered as set forth in
Section 8.02(b), if to any Note Party, to the Company at its address at 725 Old
Norcross Road, Lawrenceville, GA 30045, Attention: Mark G. Meikle, Chief
Financial Officer; if to any Initial Holder, at its address specified opposite
its name on Schedule I hereto; if to any other Holder, at its address specified
in the Register; and if to the Administrative Agent or the Collateral Agent, at
its address at 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention: Jeffery Rose (Facsimile No. 612-217-5651; e-mail
jrose@wilmingtontrust.com), with a copy to Ropes & Gray LLP, 1211 Avenue of the
Americas, New York, NY 10036, Attention: Mark R. Somerstein, Esq. (Facsimile
No. 212-646-1663; e-mail mark.somerstein@ropesgray.com); provided, however, that
materials and information described in Section 8.02(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Co-Issuers by the Administrative Agent. All such notices and
other communications shall, when mailed, telegraphed, telecopied, or e-mailed,
be effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or sent by electronic communication, respectively,
except that notices and communications to any Agent pursuant to Article II, III
or VII shall not be effective until received by such Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes shall be effective as
delivery of an original executed counterpart thereof.

(b) Each of the Co-Issuers hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Note Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (ii) provides notice of any Default or Event of Default under this
Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the

 

-54-



--------------------------------------------------------------------------------

Administrative Agent to the Co-Issuers. In addition, each of the Co-Issuers
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Note Documents but only to the extent requested by
the Administrative Agent. Each of the Co-Issuers further agrees that the
Administrative Agent may make the Communications available to the Holders by
posting the Communications on IntraLinks, SyndTrack or a substantially similar
electronic transmission system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CO-ISSUERS, ANY HOLDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF
EITHER CO-ISSUER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Note Documents. Each Holder agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Holder for purposes of the Note Documents. Each Holder agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Holder’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Holder to give any notice or other communication
pursuant to any Note Document in any other manner specified in such Note
Document.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Holder or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Note Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Note Parties agree to pay from time to
time on demand (i) all costs and expenses of each Agent and, to the extent
requested by the Required Holders, the reasonable fees and expenses of a single
counsel designated by the Required Holders, in connection with the

 

-55-



--------------------------------------------------------------------------------

preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under (in each case whether or not effective), the Note
Documents (including, without limitation, as applicable, (A) all due diligence,
collateral review, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and
(B) the reasonable fees and expenses of counsel for each Agent with respect
thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection, interpretation or preservation
of rights or interests, under the Note Documents, with respect to negotiations
with any Note Party or with other creditors of any Note Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all costs and expenses of each Agent and, to the extent
requested by the Required Holders, the reasonable fees and expenses of a single
counsel designated by the Required Holders, in connection with the enforcement
of the Note Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent with respect thereto).

(b) The Note Parties agree to indemnify, defend and save and hold harmless each
Agent, each Holder and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) (collectively, “Losses”) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the actual or proposed use of the proceeds
of the Notes, the Note Documents or any of the transactions contemplated thereby
or (ii) the actual or alleged presence of Hazardous Materials on any property of
any Note Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Note Party or any of its Subsidiaries, except to the extent
such Loss is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s bad faith, gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Note Party, its directors, shareholders or
creditors or an Indemnified Party or any other Person and whether or not any
Indemnified Party is otherwise a party thereto. Each Note Party also agrees
that, without the prior written consent of the Administrative Agent (acting upon
the written direction of the Required Holders), neither it nor any of its
Affiliates will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(a) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (b) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.

In connection with the indemnity provided under this Section 8.04 and any other
agreement or obligation of a Note Party or any of its Subsidiaries to indemnify
any Indemnified Party, each Note Party further agrees and acknowledges, for
itself and on behalf of each of its Subsidiaries, that (i) the Note Parties and
their Subsidiaries are the indemnitors of first resort; (ii) their obligations
to each Indemnified Party are primary, and any obligations of any Holder, any
Affiliate or Related Fund of a Holder or any other Indemnified Party, in each
case that is Affiliated with the applicable Indemnified Party, to provide
advancement or indemnification for any Losses incurred by an Indemnified Party
are secondary, and (iii)

 

-56-



--------------------------------------------------------------------------------

if such Holder, Affiliate, Related Fund or other Indemnified Party is obligated
to pay, or pays or causes to be paid for any reason, any Losses which such Note
Party or any of its Subsidiaries is otherwise obligated to pay (as advancement
or indemnification) to or on behalf of such Indemnified Party, then (A) such
Holder, Affiliate, Related Fund or other Indemnified Party, as the case may be,
shall be fully subrogated to and otherwise succeed to all rights of such
Indemnified Party with respect to such payment; and (B) such Note Party and each
of its Subsidiaries shall jointly and severally reimburse, indemnify and hold
harmless such Holder, Affiliate, Related Fund or other Indemnified Party, as the
case may be, for all such payments actually made by such entity or person on
behalf of or for the benefit of the Indemnified Party.

In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against any Note Party or
any of its Subsidiaries or Affiliates in which such Indemnified Party is not
named as a defendant, such Note Party agrees to reimburse such Indemnified Party
for all reasonable expenses incurred by it in connection with such Indemnified
Party’s appearing and preparing to appear as such a witness, including, without
limitation, the reasonable fees and expenses of its legal counsel. Each Note
Party also agrees not to assert any claim against any Agent, any Holder or any
of their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Notes, the actual or proposed use of the proceeds of the Notes, the Note
Documents or any of the transactions contemplated by the Note Documents.

(c) If any Note Party fails to pay when due any costs, expenses or other amounts
payable by it under any Note Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Note Party by the Administrative Agent or any Holder, in its sole discretion.

(d) Without prejudice to the survival of any other agreement of any Note Party
hereunder or under any other Note Document, the agreements and obligations of
the Note Parties contained in Section 2.06 and this Section 8.04 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Note Documents.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 5.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 5.01 or otherwise with the consent of the Required
Holders, each Agent and each Holder and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Agent, such Holder or such Affiliate to
or for the credit or the account of either of the Co-Issuers against any and all
of the Obligations of the Co-Issuers now or hereafter existing under the Note
Documents, irrespective of whether such Agent or such Holder shall have made any
demand under this Agreement and although such Obligations may be unmatured. Each
Agent and each Holder agrees promptly to notify the Co-Issuers after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Holder and their respective Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Agent, such Holder and their respective
Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Note Party and each Agent and the
Administrative Agent shall have been notified by each Initial Holder that such
Initial Holder has executed it and thereafter shall be binding upon and inure to
the benefit of each Note Party, each Agent and each Holder and their respective
successors and assigns,

 

-57-



--------------------------------------------------------------------------------

except that the Note Parties shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Holders.

SECTION 8.07. Transfers.

(a) A Note may be transferred in whole or in part only by registration of such
transfer on the Register. Prior to the registration of the transfer of any Note,
the Agents shall treat the Person in whose name such Note is registered as the
owner thereof for the purpose of receiving all payments thereon and for all
other purposes, notwithstanding notice to the contrary.

(b) Upon request by a Holder and such Holder’s compliance with the provisions of
this Section 8.07(b), the Administrative Agent shall register the transfer of
one or more of the Holder’s Notes and give prompt notice thereof to the
Co-Issuers and to each other Agent. Prior to such registration of transfer, the
requesting Holder shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, a Transfer and Acceptance in the form
of Exhibit B hereto, together with any Note or Notes subject to such transfer
and a processing and recordation fee of $3,500; provided, that only one such fee
shall be payable in connection with two or more simultaneous transfers of Notes
by a Holder to one or more of its Affiliates or Related Funds. In addition, the
requesting Holder shall provide such additional certifications, documents,
information and opinions of counsel as the Administrative Agent may reasonably
request in order to determine that such transfer is in compliance with all
applicable securities laws.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Transfer and Acceptance, (x) the transferee
thereunder shall be a party this Agreement and, to the extent that rights and
obligations hereunder have been transferred to it pursuant to such Transfer and
Acceptance, have the rights and obligations of a Holder hereunder and under the
other Note Documents and (y) the transferor thereunder shall, to the extent that
rights and obligations hereunder have been transferred by it pursuant to such
Transfer and Acceptance, relinquish its rights (other than its rights under
Sections 2.06 and 8.04 to the extent any claim thereunder relates to an event
arising prior to such transfer) and be released from its obligations under this
Agreement (and, in the case of a Transfer and Acceptance covering all or the
remaining portion of a transferring Holder’s rights and obligations under this
Agreement, such Holder shall cease to be a party hereto).

(d) To permit registrations of transfers, the Co-Issuers shall execute
replacement Notes in a like principal amount in the name of the designated
transferee or transferees, at the Administrative Agent’s request. The Co-Issuer
shall require payment of a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection with any transfer made pursuant to
this Section 8.07. All Notes issued upon any registration of transfer shall be
the valid obligations of the Co-Issuers, evidencing the same debt, and entitled
to the same benefits under this Agreement, as the Notes surrendered upon such
registration of transfer.

(e) The Administrative Agent shall not be required to register the transfer of
any Note, and the Co-Issuers shall not be required to issue new Notes in respect
of such transfer, (i) scheduled for prepayment in whole or in part, except the
unpaid portion of any Note being prepaid in part, (ii) between a Record Date and
the next succeeding Interest Payment Date or (iii) if, except in the case of a
transfer by a Holder to one of its Affiliates or Related Funds or a transfer of
all of the Notes held by a Holder, the aggregate principal amount of the Notes
to be transferred pursuant to such transfer (determined as of the date of the
applicable Transfer and Acceptance) is less than $500,000.

SECTION 8.08. OID Legend. The following legend shall appear on the face of all
Notes issued under this Agreement:

 

-58-



--------------------------------------------------------------------------------

“THIS DEBT INSTRUMENT HAS BEEN ISSUED AT ORIGINAL ISSUE DISCOUNT. BEGINNING NO
LATER THAN 10 DAYS AFTER THE ISSUE DATE, MARK G. MEIKLE, CHIEF FINANCIAL OFFICER
OF THE COMPANY, 725 OLD NORCROSS ROAD, LAWRENCEVILLE, GA 30045, WILL PROMPTLY
MAKE AVAILABLE TO HOLDERS UPON REQUEST THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THIS DEBT
INSTRUMENT PURSUANT TO TREASURY REGULATION SECTION 1.1275-3.”

SECTION 8.09. Execution in Counterparts; Intercreditor Agreement. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by telecopier of an executed counterpart of a signature page
to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement is subject in its entirety to the
terms and provisions of the Intercreditor Agreement.

SECTION 8.10. Confidentiality. Neither any Agent nor any Holder shall disclose
any Confidential Information to any Person without the consent of the Company,
other than (a) to such Agent’s or such Holder’s Affiliates and their officers,
directors, employees, agents and advisors and to actual or prospective
transferees of the Notes, and then only on a confidential basis, (b) as required
by any law, rule or regulation or judicial process, (c) as requested or required
by any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Holder, (d) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Confidential
Information relating to the Note Parties received by it from such Holder, (e) in
connection with any litigation or proceeding to which such Agent or such Holder
or any of its Affiliates may be a party or (f) in connection with the exercise
of any right or remedy under this Agreement or any other Note Document.

SECTION 8.11. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Note Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Note
Documents, of the Note Party that owns such Collateral) in accordance with the
terms of the Note Documents, the Collateral Agent will, at the Co-Issuers’
expense, execute and deliver to such Note Party such documents as such Note
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
in accordance with the terms of the Note Documents.

SECTION 8.12. Patriot Act Notice. Each Holder and the Administrative Agent (for
itself and not on behalf of any Holder) hereby notifies the Note Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Note Party, which information
includes the name and address of such Note Party and other information that will
allow such Holder or the Administrative Agent, as applicable, to identify such
Note Party in accordance with the Patriot Act. The Company and TCML shall, and
shall cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Holders in order to assist the Administrative
Agent and the Holders in maintaining compliance with the Patriot Act.

SECTION 8.13. JURISDICTION, ETC. (a) EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT

 

-59-



--------------------------------------------------------------------------------

OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER NOTE DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER NOTE DOCUMENTS IN THE COURTS OF ANY JURISDICTION.

(b) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER NOTE DOCUMENTS
TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

SECTION 8.14. GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.15. WAIVER OF JURY TRIAL. EACH OF THE NOTE PARTIES, THE AGENTS AND THE
HOLDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE NOTE DOCUMENTS OR THE ACTIONS OF ANY AGENT OR ANY HOLDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

-60-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TRIPLE CROWN MEDIA, LLC,   as a Co-Issuer By: TRIPLE CROWN MEDIA, INC., its sole
member   By   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:   Chief
Financial Officer

TRIPLE CROWN MEDIA, INC.,

  as a Co-Issuer By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:  
Chief Financial Officer

BR ACQUISITION CORP.,

  as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:  
Chief Financial Officer

BR HOLDINGS, INC.,

  as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:  
Chief Financial Officer

DATASOUTH COMPUTER CORPORATION,

  as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:  
Chief Financial Officer

 

[Senior Secured Second Lien Note Agreement]



--------------------------------------------------------------------------------

GRAY PUBLISHING, LLC,   as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark
G. Meikle   Title:   Chief Financial Officer CAPITAL SPORTS PROPERTIES, INC.,  
as a Guarantor By:   /s/ Mark G. Meikle   Name:   Mark G. Meikle   Title:  
Chief Financial Officer

 

[Senior Secured Second Lien Note Agreement]